 TEAMSTERS "GENERAL" LOCAL 200Teamsters"General"Local Union No.200andReilly Cartage, Inc. Case 30-CC-104June 12, 1970DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND JENKINSOn September 19, 1969, Trial Examiner JamesM. Fitzpatrick issued his decision in the above-enti-tledproceeding, finding that the Respondent,Teamsters "General" Local No. 200, had engagedin certain unfair labor practices as alleged in thecomplaint, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint and recom-mended that they be dismissed.Thereafter, the General Counsel and the Respon-dent filed exceptions and supporting briefs. TheCharging Party filed an answering brief to Respon-dent's exceptions and in support of the Trial Ex-aminer's Decision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner to the extent consistentwith the Decision herein.The Trial Examiner found in numerous instancesthat Respondent violated Section 8(b)(4)(B) by itsconduct in instructing employees, members ofLocal 200, to refuse to unload merchandise fromReilly's trucks when such trucks appeared at theterminal loading docks of secondary connectingcarriers. In view of the other numerous violationsby Respondent of Section 8(b)(4)(B) found by theTrial Examiner, we deem it unnecessary to con-i In the absence of any exceptions to the factual findings of the TrialExaminer, with the one exception noted below, we hereby adopt hisfactual findingspro formaThe Respondent exceptsto the TrialExaminer's finding that RespondentviolatedSec 8(b)(4)(i)(B)by picketingthe premisesof the NavajoFreight Lines, Inc, as beingcontraryto the evidenceWe find merit in305Sider, and we do not adopt, the Trial Examiner'sfinding in this regard.The Respondent excepts to the Trial Examiner'sfinding and conclusion that its picketing at the ter-minalentrances(exceptatConsolidatedFreightways, Hickey-Ryder, and Eazor) was not inconformity withMoore Dry Dockstandards.' Hereasoned that the failure of the carriers to respondtotheRespondent's letter of November 14requesting permission to picket inside the yards didnot grant Respondent a license to picket the ter-minal entrances while Reilly trailers were on thesitus,because Respondent was under a duty tolegalize its picketing by a further request for per-mission from the carriers to enter upon thepremises and conduct its picketing in the dock areaadjacent to Reilly's trailers. In the Trial Examiner'sview, Respondent's failure to take such additionalaffirmative action caused the terminal entrancepicketing not to conform toMoore Dry Dockandthus to violate the Act. We do not adopt this find-ing and conclusion.' In our opinion, the Union'searly request for permission to engage in docksidepicketing, having gone unanswered, resulted in afair assumption on its part that access to the prop-erty of the neutral carriers would be denied. It isalso true that neutrals seeking to minimize the ef-fects of the dispute could easily have invited thepickets to the immediate vicinity of Reilly truckswhen pickets first appeared at their entrances. Inthese circumstances,we cannot find that theUnion's picketing at the terminal either violated theMoore Dry Dockstandard requiring that picketingbe limited to locations reasonably proximate to theprimary situs, or otherwise evidenced a secondaryobjective.The Respondent excepts to the Trial Examiner'sRecommended Order which Respondent contendswould preclude all picketing of Reilly CartageCompany's trucks at connecting carriers terminals.We find that the Trial Examiner's RecommendedOrder is somewhat ambiguous and we haveamended it.The Respondent contended before the Trial Ex-aminer, and urges the same contention in its excep-tions before us, that Local 200's appeals to terminalemployees not to unload or otherwise handlefreight in trailers delivered by Reilly for furtherover-the-road transportation was protected primaryactivitywithin the proviso of Section 8(b)(4)(B),Respondent's exceptionThe record,in our opinion, does not support thisfinding of the Trial Examiner Therefore, this allegation of the complaint isdismissed2Sailors'Unionof the Pacific, AFL (Moore Dry Dock Company), 92NLRB 547' Trial Examiner's Decision, sec11,C, 19183 NLRB No. 39 306DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause the services by them were related to theon-going enterprise of Reilly.We agree with theTrial Examiner that Respondent's related work ar-gument is without merit,and its reliance upon ourdecision inAuburndale Freezer Corporation, 177NLRB 791, is misplaced. We do not adopt, how-ever, that part of his rationale which finds .the re-lated work defense to be"essentially a hot cargoconcept."Rather,we conclude that once the in-transit freight had been unloaded from Reilly'strucks, Reilly's control or "presence"at that sitewas ended and the Union's activity became secon-dary.The General Counsel has excepted to the failureof the TrialExaminerto specifically provide in hisRecommended Order that Respondent shall ceaseand desist from picketing at Rex Chainbelt, Inc., forproscribed objectives.We find that the Trial Ex-aminer, through inadvertence, failed to includesuch a prohibition.Accordingly,we shall amendthe Recommended Order,as set forth below.We also amend the Trial Examiner'sproposednotice to conform with the Order issued herein.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent,Teamsters "General"Local Union No. 200, its officers, agents, andrepresentatives,shall take the action set forth in theTrialExaminer'sRecommended Order, as somodified:1.Substitute for paragraph 1(a) the following:"(a) Engaging in any conduct, including picket-ing,which is for the purpose of inducing or en-couraging any individual employed at the terminalsof motor freight carriers where Reilly Cartage, Inc.,deliversor picks up freight,includingHennisFreight Lines,Inc.,Mercury Freight Lines, Inc.,Dohrn Transfer Co., Express Freight Lines, Inc.,Cushman Motor Delivery Co., C. W. Transport,Inc., Clairmont Transfer Co., Advance Transporta-tionCo., Eazor Express, Inc., Advance-United Ex-pressways,Inc., Arkansas Best Freight System, Inc.,Consolidated Freightways, Consolidated Forward-ing, Inc.,Roadway Express, Knox Motor Service,Inc., Ryder Trucklines, Hickey Cartage, Inc., or ofany other person engaged in commerce or in anyindustry affecting commerce,to engage in a strikeor a refusal to use,manufacture, process,transport,or otherwise handle or work on any goods, articles,materials,or commodities,or to perform any ser-vices;or threatening,coercing,or restraining any ofsaidmotorfreightcarriersor other company, in-cludingRex Chainbelt, Inc., or any other personengaged in commerceor in an industry affectingcommerce,where in either case anobject thereof isto force orrequire anyof said over-the-road car-riers or anyother person or company, includingRex Chainbelt, Inc., to cease handling, transport-ing, or otherwise dealing in freight to be picked upor delivered by Reilly Cartage, Inc., where suchfreight remains in the possessionand control ofsuch over-the-road carriersor any other person, orto cease doing businesswith Reilly Cartage, Inc."2.Substitute the followingfor footnote 26 of theTrial Examiner'sDecision:"In the event that thisOrder is enforced by aJudgmentof a United States Court of Appeals, thewordsin the notice reading `Postedby Order of theNationalLaborRelations Board'shall be changedto read`Posted Pursuantto a Judgment of theUnited States Court of Appeals Enforcing an Orderof the National LaborRelations Board."'APPENDIXNOTICEPOSTEDBY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentTO ALLMEMBERS OF TEAMSTERS"GENERAL" LOCALUNION No. 200TO ALL EMPLOYEESOF HENNIS FREIGHTLINES, INC.,MERCURYFREIGHTLINES, INC., DOHRNTRANSFERCo.,EXPRESS FREIGHT LINES, INC., CUSHMANMOTOR DELIVERY CO., C. W. TRANSPORT, INC.,CLAIRMONTTRANSFERCo.,ADVANCETRANSPORTATION Co., EAZOREXPRESS, INC.,ADVANCE-UNITED EXPRESSWAYS, INC., ADMIRALMERCHANTS-COLE-DIXIE, INC., ARKANSAS BESTFREIGHTSYSTEM,INC.,CONSOLIDATEDFREIGHTWAYS, CONSOLIDATED FORWARDING CO.,INC., ROADWAYEXPRESS-KNOXMOTORSERVICE,INC.,RYDER TRUCK LINES, HICKEY CARTAGE,INC., REX CHAINBELT, INC., FRED OLSON MOTORSERVICE COMPANY, AND CHARLES LUBOTSKY TIRECo.To EMPLOYEES OF OTHER COMPANIES WHICH DOBUSINESS WITHREILLY CARTAGE, INC.We hereby notify you that:After a trial in which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice and we intend to TEAMSTERS"GENERAL" LOCAL 200carry out the order of the Board and abide by thefollowing:WE WILL NOT, nor will our officers, businessrepresentatives, businessagents,or anyone act-ing for us, whatever his title may be, do any ofthe following things to force any shipper ormotor freight carrier to stop delivering freightto or receiving freight from Reilly Cartage,Inc., or to force any shipper or motor freightcarrier or any other company including RexChainbelt, Inc., to stop doing business withReilly Cartage, Inc.WE WILL NOTengage inor induce or en-courage, by picketing, or by any other conductany member of this Union or any other em-ployee working at the terminal or dock of anymotor freight carrier at which Reilly Cartage,Inc., picks up or delivers freight or which doesbusinesswith Reilly Cartage, Inc., or any em-ployee, including members of this Union, ofany other company, including Rex Chainbelt,Inc., which does business with Reilly Cartage,Inc., or any emploee, including members ofthis Union, or any other company which picksup or delivers freight or other merchandise atRex Chainbelt, Inc., or at the terminals ordocks of any motor freight carrier at whichReillyCartage, Inc., picks up or deliversfreight, to strike, or to take part ina generalwork stoppage, where an object thereof is toforce or require such employers to cease doingbusinesswith Reilly Cartage, Inc.WE WILL NOT in any way threaten, coerce, orrestrain any motor freight company at whichReillyCartage, Inc., picks up or deliversfreight, or Rex Chainbelt, Inc., or any othercompany which doesbusinesswithReillyCartage, Inc., where an object thereof is toforce or require such employers to cease doingbusinesswith Reilly Cartage, Inc.TEAMSTERS"GENERAL"LOCAL UNION No. 200(Labor Organization)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to the307Board's Office, Second floor, Commerce Building,744 North Fourth Street, Milwaukee, Wisconsin53203, Telephone 414-272-8600, Ext. 3861.TRIAL EXAMINER'S DECISIONStatementof the CaseJAMESM. FITZPATRICK, Trial Examiner: Thisproceeding under Section 10(b) of the NationalLabor Relations Act, as amended (the Act), wastried before me at Milwaukee, Wisconsin, March17, 18, 19, 20, 27, and 28, 1969, on a complaint is-sued January 8 and amended February 13, 1969,pursuant to charges filed November 27, December2, and December 4, 1968, and January 27, 1969,and Respondent's answer to the amended com-plaint.'The overall issue is whether the Respon-dent, since about November 20, 1968,2 has engagedin anextensive and unlawful secondary boycott inconnection with a longstanding dispute it has hadwith the Charging Party. More particularly thequestions presented are whether Respondent, con-trary to the requirements of Section 8(b)(4)(i) and(ii)(B) ofthe Act, by picketing and verbal state-ments on numerousoccasions, induced employeesat various truckingterminalsin and around Mil-waukee, Wisconsin, to cease work for their em-ployers, and unlawfully threatened certain of thesetruckingterminalswith work stoppages; whether inaddition to its dispute with the Charging Party,Respondent had a legitimate primary dispute withsome of theseterminals;and whether at a concerncalledRexChainbelt,Respondent unlawfullyrefused to restrict its activity to a separate gateestablished for the use of the Charging Party andunlawfully induced drivers of companies makingdeliveries toRex Chainbelt not to enter thepremises;and whether in its conduct Respondentwas entitled to the shelter of an ally defense. Thefactsrelatingto these issues, although extensive,are in generalnot disputed. The conclusions to bedrawn from the facts are in dispute.Upon the entire record, including my observationof thewitnessesand consideration of the briefs sub-mitted by the parties, I make the following findingsof fact, conclusions of law, and recommendations:FINDINGSOF FACT ANDPRELIMINARYCONCLUSIONS1.THE BUSINESSESINVOLVEDThe charges were filed by Reilly Cartage, Inc.(herein called Reilly).3 Reilly is a Wisconsin cor-'During the hearing the complaint wasfurtheramended orallyTUnless otherwise indicated all dates mentioned herein were during theperiod November 1968 toMarch 1969,inclusive3 The complaint indicates the chargeswere filed by Russ R. Mueller andJohn P Savage as attorneysfor Reilly At the hearing they stated they hadnot filed the charges for themselves but ratheron behalf of Reilly Ac-cordingly Reillyis treated herein asthe Charging Party427-258 O-LT - 74 - 21 308DECISIONSOF NATIONALLABOR RELATIONS BOARDporationengaged inandaroundMilwaukee,Wisconsin, in local cartage by means of motortruck. It annually receives over $50,000 revenuefor such local cartage of goods and products beingshipped to and from other enterprises themselvesengaged incommerce or in industries affectingcommerce. In the conduct of its business, Reillyregularly picks up and delivers goods at the Mil-waukee terminals of various over-the-road motorcarriersengaged ininterstate hauling and in thismanner itsoperations form a link in the interstatehauling of goods and commodities by motor trucks.Among the motor carriers from whom and towhom Reilly picks up and delivers goods are thefollowing: O. K., Murphy, Hennis, Navajo, Mercu-ry,Dohrn, Express, Cushman, C. W., Clairmont,Advance, Eazor, Advance-United, Admiral, Arkan-sas,Consolidated Freightways, Consolidated For-warding, Roadway, Knox, Ryder, and Hickey.' Allof these except Hickey are over-the-road motorcarriers engaged in interstate hauling.Hickey doesonly local cartage for Ryder with which it sharesterminal facilities.All of the named over-the-roadcarriersother than Ryder perform local cartagewith respect to some of the over-the-road ship-ments which they handle.Rex Chainbelt, Inc. (herein called Rex Chain-belt) is a Wisconsin corporation engaged in Mil-waukee, Wisconsin, and elsewhere in the manufac-ture and saleof construction equipment, chain andpower transmissionequipment, and conveyor andprocess equipment. It annually ships from its Mil-waukee plants products valued at over $1 million topoints outside Wisconsin. Rex Chainbelt is one ofthe shippers of freight for which local cartage isperformed by Reilly.At its plant Rex Chainbelt receives substantialamounts of supplies delivered to its dock by avarietyofmotor frieght carriers. Its outgoingfinished products are transported by all manner ofcommon carriers, including the over-the-roadtrucking companies involved in this proceeding,and on occasion even by its own trucks. Wherelocal hauling of such shipments to the Milwaukeeterminals of over-the-road truckingcompanies isrequired, Rex Chainbeltsince1952 has preferredthat a single local hauler, Reilly, perform such localcartage.' At the suggestion of Rex Chainbelt, Reillysolicited from the various over-the-road truckingcompanies agreementsstatingtariffsfor localcartage to be performed by Reilly. At the time ofthe hearing herein Reilly had such tariff agreementsThe fullnames of these carriers are respectively as follows 0 KTrucking Co of Ohio, Murphy Motor Freight,HennisFreight Lines, Inc ,Navajo Freight Lines, Inc , Mercury Freight Lines, Inc , Dohrn TransferCo , Express Freight Lines,Inc , Cushman MotorDelivery Co , C WTransport, Inc , Clairmont Transfer Co , Advance Transportation Co ,EazorExpress, Inc ,Advance-UnitedExpressways,Inc ,AdmiralMerchants-Cole-Dixie, Inc , Arkansas Best Freight System, Inc , Con-solidated Freightways, Consolidated Forwarding Co , Inc , Roadway Ex-press, Knox Motor Service, Inc , Ryder Truck Lines,and Hickey Cartage,Inc' SeeMarieTReillyd/b/a Reilly CartageCompany, 110 NLRB 1742,with substantially all such carriers involved in thiscase.The agreements are general in terms, notspecifically referring to Rex Chainbelt freight. Itwas estimated that such local cartage services wereperformed by Reilly on about 50 percent of thevolume of Rex Chainbelt's outbound freight hauledby over-the-road carriers, and that of the totalvolume of Rex Chainbelt freight handled by localcartage haulers, Reilly performed about 83 percentand other local cartage haulers about 17 percent.Thus Reilly handled a substantial part but not all ofRex Chainbelt's outbound freight. For these ser-vices Reilly was not directly compensated by RexChainbelt but rather by the over-the-road carriersin accordance with the applicable tariff agreementsbetween them and Reilly.If outbound freight was a volume shipment orhard to handle freight, the over-the-road carriernormally supplied one of its own empty trailers toavoid the necessity of rehandling the freight at itsMilwaukee terminal.' For such freight, Reilly'sfunction consisted of pulling the loaded tractorfrom the Rex Chainbelt plant to the over-the-roadcarriers'Milwaukee terminal and dropping thetrailer there. Reilly's services with respect to thatshipment ceased at that point. If the shipment wasless than truck load (commonly referred to as LTLfreight)Reilly ordinarily supplied a Reilly trailerwhich, after being loaded at Rex Chainbelt's dock,Reilly hauled to the designated over-the-road car-rier's terminal where the freight was unloadedeither onto the terminal dock or immediately trans-ferred to a trailer of the over-the-road carrier.'Rex Chainbelt compensated the over-the-roadcarriers for the complete hauling job including thelocal cartage, if any, performed by Reilly. They inturn compensated Reilly for its local cartage ser-vices. In the circumstances above-described, theover-the-road carriers ordinarily used Reilly ratherthan their own personnel and equipment for localcartage of Rex Chainbelt shipments because theyunderstood that Rex Chainbelt preferred that theyuse Reilly. The evidence indicates that Rex Chain-belt's preference was based on a desire to reducethe number of trucks and consequent congestion atits own docks.Rex Chainbelt operated some trucking equip-ment of its own, including some straight truckswhich were used for local deliveries in the Milwau-kee area and for transportation between RexChainbelt's own plants. In addition to the above-described services performed by Reilly, Rex Chain-1745, 1747' Such"loaning"of trailers was standard practice in the trucking indus-try and applied as well to freight other thanRex Chambeltfreight'The unloadingof LTLfreight normally was performed by terminaldock employees,sometimes with the assistance of the Reilly driver If theshipment was small the Reilly driver often placed it on the dock himself, orif there were many small packages he placed,or assisted dockmen in plac-ing, them on the tailgate of the truck If the cargo was of a kind that couldbe handled best by some type of dock equipment such as handtrucks orforklifts, the dockmen entered the truck with the equipment and removedthe cargoin that manner TEAMSTERS "GENERAL" LOCAL 200belt also used Reilly when needed to supplement itsown fleet for transportation between its plants andfor some local hauling ordinarily performed by itsown fleet. For this it paid Reilly on an hourly basis.Reilly has maintained its own terminal, includinga dock, office, and space for parking equipmentlocated about one block from the Rex Chainbeltplant. It maintained a telephone and a dispatcherpart time at Rex Chainbelt. But it has had no cor-porate connection with Rex Chainbelt; no jointstockholders, and no financial arrangements.FredOlsonMotor Service Company (hereincalled Olson) is a common carrier in the interstatetransportation of goods by truck and is among thecarriers which has delivered supplies to Rex Chain-belt's plant.Charles Lubotsky Tire Co. (herein called Lubot-sky) is engaged in the sale and service of automo-bile and truck tires in Milwaukee, Wisconsin. RexChainbelt is a Lubotsky customer.I find that Reilly, the various motor freight car-riers named above, Rex Chainbelt, and Lubotskyare employers engaged in commerce or in indus-tries affecting commerce within the meaning of theAct.II.THE LABOR ORGANIZATION INVOLVEDTeamsters "General" Local Union No. 200(herein called Respondent or the Union), is an or-ganizationinwhich employees participate andwhich exists for the purpose of dealing with em-ployersconcerning grievances, labor disputes,wages, rates of pay, hours of employment and con-ditions of work. It is It labor organization within themeaning of the Act. It admits to membership andrepresents, among others, dockmen, warehousemenand drivers employed by all of the above-namedover-the-road carriers. It does not represent em-ployees of Reilly, Rex Chainbelt, or Lubotsky.A. The DisputeReilly has operatednonunion.Because of this theUnion for many years has had a running disputewithReilly.8 In June and early July 1968, theUnion, under the terms of its collective-bargainingagreementswith the over-the-road carriers involvedherein, prosecuted grievances against the carriersbecause of their continued use of Reilly for localcartage from certain shippers. The grievances, how-ever, because of deadlocks in the committees whichconsidered them, were not thereby resolved. Failingto achieve a satisfactory solution under its contractswith the carriers, the Union set upon a course ofself-help with regard to "the Reilly problem." OnJuly 23, 1968, itsenta letter to Reilly claiming thatReilly was paying substandard wages and benefits° See MarieT Reilly dlbla Reilly Cartage Company, supra,1748° In all its picketing Respondent used signs reading on one side, "Em-ployees of Reilly Cartage Companyreceive substandard wages and309to its truckdrivers and threatening to publicizethese substandard conditions if Reilly did notremedy the situation. It expressly disclaimed any in-terest in representing Reilly employees. Not receiv-ing what it considered a satisfactory response fromReilly, the Union in late November began a two-pronged campaign. In one facet of this it engaged inpicketing and other activity at the various terminalsof over-the-road carriers where Reilly delivered.The other facet of the campaign involved picketingand other activity at the premises of Rex Chain-belt." The Union did not at any time picket or en-gage inany other type of conduct at Reilly's ownpremises.B. Preliminary Steps in the CampaignIn anticipation of its ambulatory picketing, theUnion on November 14 mailed to each of the over-the-road carriers dealing with Reilly a letter declar-ing the Union's intent to picket Reilly "wherefound."The lettersmade certain additionalrequests, including a request that the terminalsrefrain from influencing their dock employees toperform work for Reilly if the employees should ex-ercise their option not to, that if the terminals werepermittingReilly to use their trailers that theydiscontinue the practice pending resolution of thedispute, and that although the projected picketingwould be around Reilly trucks, unless the terminalssent the Union written permission for the pickets toenter upon terminal property while following Reillytrucks, the pickets would remain at gates leadinginto the terminal and patrol there while Reilly waspresent.The complaint alleges and Respondent deniesthat various of Respondent's dock stewards at theterminals were its agents. In spite of Respondent'sdenial, viewing the record as a whole, there is littledoubt that the dock stewards involved in thismatter were its agents within the meaning of theAct. They acted as one of the principal conduits forsupplying information to union officials about con-ditions at the terminals generally and specificallywith regard to the Reilly dispute. They werelikewise a normal channel for communicating in-structions and advice from the union hall to themembership in each terminal. Before the campaignwas activated the stewards were integrated into theprogrambyorientationsduringtheregularstewards'meetings.As the campaign progressedthey, as well as the business agents, implementedthe campaign. On numerous occasions they con-veyed to terminal managers on behalf of the Union,the Union's conditions with respect to the Reillydispute. As Respondent states in its brief, "the cam-paign against Reilly was highly organized." Theevidence, part of which is detailed hereinafter,benefits-Local Teamsters 200," and on the other side,"Our only disputeiswith the substandard wages and benefits by Reilly Cartage Company-Local Teamsters 200 " 310DECISIONSOF NATIONALLABOR RELATIONS BOARDdemonstrates that the dock stewards were an essen-tial arm of the Union in executing this highly or-ganized campaign.C. Events at the Terminalsof Over-the-RoadCarriers1.The events at Consolidated FreightwaysConsolidated Freightways employed at its Mil-waukee terminal about 230 members of Respon-dent including 58 dockmen of which from 18 to 25worked the evening shift when most of the Reillydeliveries were made.On November 20, the union steward at the ter-minal, in discussing the upcoming Reilly campaignwith the supervisor of dockmen, indicated that thedockmen would not unload Reilly freight fromeitheraReillyvehicleoraConsolidatedFreightways trailer brought in by Reilly if a picketlinewere present. On November 25, they had asecond talk in which the steward informed the su-pervisor that he had been instructed by the unionhall that if Reilly brought in LTL freight on a Con-solidated Freightways trailer the dockmen wouldnot unload it and that even if the trailer were left atthe dock or in the yard by the Reilly driver and theReilly driver then left with his tractor, union picketswould remain until the trailer was unloaded. Thenext day, November 26, they had a third talk inwhich the steward told the supervisor that pendinga further decision by the union attorneys, the ter-minal dockmen would refuse to handle Reillyfreight on the dock even after it had been unloadedby terminal supervisors.Reilly normally made two deliveries daily at theConsolidated Freightwaysterminal.On November27, during the first Reilly delivery, no pickets werepresent and the freight was unloaded without in-cident. On the occasion of Reilly's second delivery,the union steward started to unload the freight but,atthatpointRespondent'sBusinessAgentRaymond (Red) Fularczyk arrived for the first timewith pickets,10 and the steward immediately walkedoff the dock with him saying to the supervisor ofdockmen that it was all his. No other dockmenwould then unload the freight.On December 2, at the time of Reilly's firstdelivery, there were no pickets and the terminaldockmen unloaded the freight. However, after itwas unloaded Fularczyk arrived and met with thedockmen's supervisor, the picket who accompaniedFularczyk, the dock steward, and a local driver em-ployed by the terminal. Fularczyk declared that thedockmen were not going to unload Reilly freightwhether it was on a Reilly vehicle or a ConsolidatedFreightways trailer brought in by Reilly, even if nopickets were present, and that when pickets werepresent they would stay even after the Reilly driverhad left the premises.The next day, December 3, the dockmen'ssteward in a conversation with the supervisor ofdockmen reaffirmed what Fularczyk had said andin answer to a question from the supervisor as towhether in those circumstances the dockmen wouldwork on other freight, the steward stated that suchdecision was up to each employee. Later in theevening, and in advance of Reilly deliveries for thatday, Fularczyk again met with the dockmen duringtheir coffeebreak. When the first Reilly delivery didarrive, although there were no pickets, all of theterminal dockmen walked off the dock en masse.Thereafter until February 10, whenever a Reillydelivery was made all of the dockmen as well as anyyardmen on duty walked off whether or not picketswere present. In fact from this time on the picketscame only infrequently to the ConsolidatedFreightways terminal, although Respondent's busi-ness agentsdid appear from time to tme. Thesework stoppages averaged about one-half hour eachnight for from 18 to 25 terminal employees. Thelongest work stoppage lasting a little over 1 houroccurred in mid-December.Basedon the evidence relating to ConsolidatedFreightways I find that the statements of the unionsteward to the supervisor of dockmen, made on be-half of Respondent and in pursuance of the unioncampaignagainst Reilly, were threats of unlawfulrefusals by terminal dockmen to handle freightdeliveredbyReillyforbiddenbySection8(b)(4)(ii)(B) of the Act. His initial statements onNovember 20, 1968, although referring only topicket line situations, were applicable regardless ofthe legality of the expected picketing. His laterstatements, reaffirmed by Business Agent Fularczykon December 2, went further, threatening con-tinued picketing and work stoppages even afterReilly personnel and equipment had departed. Ialso find that the general work stoppages on the oc-casion of all Reilly deliveries during the periodDecember 3, 1968, to February 10, 1969, whichcommenced after Fularczyk'smeetingwith thedockmen on December 3, were induced by Respon-dent. Accordingly, I find that Respondent violatedSection 8(b)(4)(i) and (ii)(B) in these regards.2.The events at AdvanceAdvance employed between 26 and 28 dockmen,allmembers of Respondent. It received almost dailydeliveries of freight from Reilly.Prior to the present dispute it was not uncommonfor Reilly, when pulling an LTL load in an Advancetrailer to the Advance terminal, to use the extraunused space in the trailer to drop off other ship-ments at terminals of carriers other than Advance.10Consolidated Freightways was one of the terminals which did not per-mit pickets to patrol at the dock but required that they patrol outside onthe street TEAMSTERS "GENERAL" LOCAL 200Making such dropoffs was called peddling. Whenthepresent dispute with Reilly became activeUnionRepresentativesJesinskiandFularczykthreatened to closeAdvance downbecause Reillywas using Advance trailers to peddle.In order toavoid being shut down Advance agreed it would notallow its trailers to be usedby Reilly forpeddlingand instructed Reilly not to so use its trailers.On November 25 Roy Lane,presidentofRespondent,telephoned RogerYoung,the terminalmanager forAdvance,and complained to him thathe was still allowing Reilly to use Advance trailers.Lane said that trouble could occur and a strikemight occur.The terminal manager then explainedthat he was only giving Reilly trailers for straightloads and untransferable freight as he had in thepast.The union president then said okay and hungup.On December 6 when a Reilly truck pulled intoAdvance tomake a deliveryLarry Grabowski, oneof the Advancedockmen,was directed by hisforeman to unload the Reilly truck.No picketsbeing present, Grabowski proceeded to unload thetruck.As he finished,a union representative (un-identified by name but admitted byRespondent tobe its agent)appeared and told him he should notbehandlingtheReillyfreight.Grabowskiresponded to the effect that since there were nopickets he had done what his foreman told him todo. The twobecame angry and began shouting ateach other with the result that the terminalmanager asked the union agent to leave thepremises.By this time a groupof dockemployeeshad gathered around.Before leaving the unionagent asked the terminal manager for the em-ployee's name, stating that he was going to takehim before the union executiveboard.He furthertold the managerthat Advance shouldnot ask itsmen to unload Reilly freight even when no picketswere present.On this occasionby thetime theunion representative had walked across the dock totalk to Grabowski the Reilly truck had alreadypulled out so that neither Reilly truck nor employeewere present at the time the union representativespoke to Grabowski.Advance's practice of loaning trailers to Reillyfor LTLfreight and knowingly permitting Reilly topeddle other dropoffs from that equipment was anestablished business practice prior to the activedispute. It was not essentially different from othercooperative business practices in the industry in-volving the loan of equipment and its existence didnot alter the complete independenceof Advancefrom Reilly.By threatening to shut downAdvanceif it continued with the practice,Jesinski and Fu-larczyk uttered a classic threat within the meaningof Section 8(b)(4)(ii)(B) of theAct. Construedagainst the background of their threats, theNovember 25 statements of PresidentLane to theterminal manager amounted to a reaffirmation andreiteration of the threats.311Ialso find that the December 6 inducement ofGrabowski by the union representative not tothereafter handle Reilly freight, work which hewould normally perform for his employer Advance,clearly was within the proscription of 8(b)(4)(B).The threat to take Grabowski before the union ex-ecutive board was a further unlawful inducement ofthe dockmen present as well as an unlawful threatto Advance.In sumIfind that by the above-described state-ments of Lane, Fularczyk, and Jesinski RespondentviolatedSection8(b)(4)(ii)(B),andby theDecember 6 statements of the union representativeviolated Section 8(b)(4)(i) and (ii)(B).3.The events at Consolidated ForwardingIn normal practiceReilly made daily deliveries atConsolidatedForwarding'sterminal.Beginningabout November 25 Respondent picketed at thefront entrance to theterminal onthe occasion ofevery Reilly delivery until about Christmas. On twoor three occasionsa business agentof Respondentcame onto the terminal dock at the time of thepicketing and announced that there was a picketline infront and that the employees were not towork behind the picket line. While the picketingwas in progressdock employees did not work. Onone suchoccasion on December11a businessagentpersuaded a Consolidated Forwarding driverwho was returningwith his vehicle to theterminalnot to enterthe terminal.In an effort to speed Reilly's departure from theterminal theterminal managementafter the firstweek or 10 days endeavored to have Reilly freightunloaded immediately ratherthanhave the Reillyvehiclewait its turn in line withother traffic as hadbeenthe practice prior to the active dispute.As in the case of other carriers Consolidated For-warding has as amatter of practice made availableto Reilly its trailers for certain volume and non-transferable types of freight. After the picketingbegan and as a resultof it, Consolidated Forward-ing refusedto allow Reilly touse itstrailer in thismanner.The evidenceregardingevents at ConsolidatedForwardingestablishesthatRespondent inducedterminal dock employeesto engagein general workstoppageswhenever a Reilly truck appeared for aperiod of about a month. I find by such induce-ments,which were effectiveincausing generalwork stoppages,Respondent violated Section8(b)(4)(i)and (ii)(B) of the Act.4.The events at ArkansasIn the normal course of business Reilly deliveredonce each day to the Arkansasterminal.On November 25 Robert Verhaalen, Respon-dent's dock steward at Arkansas showed the ter- 312DECISIONSOF NATIONALLABOR RELATIONS BOARDminal manager a set of instructions to the dockmenwhich he had prepared dealing with the manner inwhich they were to perform when Reilly madedeliveries.I infer from all the circumstances thatVerhaalen also communicated these instructions tothe dockmen.In sum these instructions were that ifa picket was present at the time of a Reilly deliverythe dockmen need not unload the Reilly freight norsign the bills of lading.In the event no picket waspresent at the time of a Reilly delivery, thedockmen were to do nothing until advised by theUnion and in the meantime were to call one of thebusiness agents.In the event that Reilly deliveredfreight on one of Arkansas'trailers under circum-stances which required that some freight either beadded or taken off the trailer, the dockmen werelikewise to do nothing until advised by the Union.The steward told the terminal manager, however,that once the freight was on the dock the dockmenwould handle it and in any case they would work onother work not related to Reilly. During that weekpickets appea.ed at each of the Reilly deliveries andthe dockmen in accordance with the steward's in-structions refused to unload the Reilly freight.On December 2 at the time of the Reilly deliverypickets appeared, apparently in front of the ter-minal.On that occasion the dock steward an-nounced to the terminal manager and a group ofdockmen who were in the vicinity that the rules hadjust been changed and that no one would workwhile Reilly was present. As a result the dock em-ployees performed no work whatsoever but insteadstayed in the drivers room while the Reilly vehiclewas in the terminal and supervisors unloaded thefreight.The dock foreman told them that if theywere not going to work they should punch out,which they did, and punchin again whenthey wereready to go back to work, which they did when theReilly vehicle and the pickets had left. When theReilly delivery arrived the next day, December 3,substantially the same events occurred.On December 4 when the Reilly delivery arrivedthe dockmen similarly refused to unload the Reillyfreight and when instructed by the foreman topunch out they refused. He then proceeded topunch them out himself, telling the dockmen topunch back in when they were ready to go to work,which they did when the Reilly vehicle and thepickets had left.On December 5 events initially developed inabout the same way. When the Reilly delivery ar-rived, the dockmen refused to unload that freightor to perform other work and also refused to followthe foreman's instructions to punch themselves out.Accordingly he punched them out as he had theprevious day. When supervisors had completed theunloading of the Reilly vehicle and it had left, thedockmen returned to the dock withBusinessAgents Fularczyk and Fred Hammer who had beenout front on the picket line. Fularczyk told thedock foreman he had no right to punch the menout.The foreman responded that his instructionswere that if the men refused to work he was topunch them out and that when they were ready togo back to work they could punch themselves backin. Fularczyk asked the foreman if he was going topunch them back in and the foreman replied no,that when the men were ready to go back to workthey could punch themselves back in. Fularczykthen indicated to the dockmen that since they werenot on the timeclock they were not required towork and were free to go.They then all left for theday. Thefollowing day the terminal manager askedthe dockmen if the union representatives had toldthem that they could go home and be paid for itand the dockmen agreed that they had been so told.On December 6 Business Agents Fularczyk andHammer again came to the terminal and conferredwith theterminalmanager.They complainedbecause management had punched the men out,claiming that under the union contract which pro-vided for an eight hour guaranteed wage the em-ployees could refuse to work and still be paid. Theterminal manager indicated that he wanted to avoida repetition of the expanded work stoppages. Thebusiness agents told him that in order to avoid arepetition the company would have to pay thedockmen for their down time. The question ofwhether the dockmen were to be paid for theirdown time on December 5 was reserved and laterbecame the subject of a grievance procedureprosecuted by the Union under the contract. How-ever, the problem was resolved insofar as future in-cidents were concerned by the company agreeingtogrant the dockmen an additional paid cof-feebreak on the occasions of, and for the durationof, Reilly's deliveries to the terminal.The net resultwas that for the durationof theunion campaignagainst Reilly until early March,a couple of weeksbefore the hearing herein,whenever a Reillydelivery arrived the dockmen automatically took apaid coffeebreak while supervisors unloaded thefreight.In addition, commencing December 6 and con-tinuing for the duration of the dispute, Arkansasstopped its prior practice of allowing Reilly to useArkansas trailers for volume or nontransferableloads.Instead such loads were delivered in Reilly'sown trailers which then had to be unloaded by Ar-kansas supervisors.The net effect of this was thatthe Reilly equipment and driver were present onthe premises for a longer time than would havebeen the case previously and likewise the Arkansasdockmen were off duty longer on their coffeebreak.The Union's campaign against Reilly insofar asArkansas was concerned came to an end in earlyMarch when the union steward told the terminalmanager that the dockmen would thenceforth han-dle the Reilly freight and that there would be nomore picketing or further general work stoppages.Dock Steward Verhaalen's November 25 instruc-tions to the dockmen insofar as they applied tofreight left by Reilly on an Arkansas trailer werenecessarily directed to freight the controlof which TEAMSTERS "GENERAL" LOCAL 200had passed to Arkansas. To this extent, therefore,the instructions were an inducement to Arkansasemployees not to perform work on freight forwhich Arkansas was responsible. Such inducementviolated Section 8(b)(4)(i)(B) and Verhaalen's ad-vice to the terminal manager that instruction wouldbe applied was a threat within the meaning of Sec-tion 8(b)(4)(ii)(B).The general work stoppages during Reilly deliv-erieswhich commenced with the December 2change in rules and continued to occur until thefollowingMarch were plainly contrary to therequirements of Section 8(b)(4)(i)and (ii)(B).Respondent's attempt to justify them as protests ofcontract violations or because Arkansas agreed tothem are without merit. The general work stop-pages were.all occasioned by Reilly's delivery, notby the dock foreman thereafter punching the menout or hisinsistencethat they punch themselvesback in, regardless of whether he was right orwrong under the union contract. The stoppageswere not caused by a contract dispute, rather acontract dispute resulted from work stoppages inpursuance of the Union's secondary boycott. Andthe fact that the Arkansas management agreed tocontinued work stoppages under union pressurethat they would be furtherexpanded as onDecember 5 does not legalize such stoppages.5.The events at RoadwayRoadway, one of the larger over-the-road carriersinvolved in this matter, employed between 85 and90 members of Respondent of which about 70 weredockmen or drivers who performed dock work.Reilly ordinarily made daily deliveries to Roadway.Respondent picketed at Roadway two or threetimes a week beginning November 25 and continu-ing until the last week or two of January. Picketswere thus present during only some of Reilly'sdeliveries over this period. In its early stages theunion campaign had only a limited impact on Road-way. In the first week only one dockman ceasedworking while a supervisor unloaded the Reillyvehicles. All other dockmen continued to performother work. Since supervisors endeavored to unloadthe Reilly vehicle as soon as possible, the Reillyvehicle did not wait its turn as it had prior to thedispute.In early December the pattern of the dockmen'sresponse to the presence of Reilly changed. Fromthat time forward whenever a Reilly vehicle ap-peared in the terminal, irrespective of the presenceor absence of pickets, the entire dock crew ceasedworking. These general work stoppages continuedto occur on the occasion of each Reilly deliveryuntil the end of picketing at Roadway in late Janu-ary at which time the Union and Roadway reachedan accommodation.This came about in the following manner. Some-time in January, in a conversation with Union Pres-313ident Lane, Roadway's terminal manager protestedto Lane because of the general work stoppages.Lane indicated that there was little Roadway coulddo about it but he also stated that Roadway shouldwork Reilly in turn. The terminal manager repliedthat they couldn't do that because of the generalwork stoppages but had to put a supervisor on thetruck to immediately unload it. The effect of thiswas to shorten the duration of Reilly presence inthe terminal and the general work stoppage whichaccompanied that presence. Thereafter the workstoppages continued but in a later telephone con-versation with Lane the terminalmanager againprotested them, indicating the Company wouldhave to deduct from the dock employees pay forthe time theyengaged inwork stoppages. As aresult of this later conversation Business AgentsJames Jesinski and Fularczyk called on the terminalmanager and in response to his reiterated threat todock the employees' pay, proposed that if the ter-minalsupervisors would not unload Reilly deliv-eries immediately upon their arrival but would delaythe unloading,takingReilly in turn with otherdeliveries, the dock employees would not engage inthe general work stoppages. They agreed on this ac-commodation and thereafter there were no furthergeneral work stoppages nor was there any furtherpicketing.All incidents of picketing at Roadway occurredat the entrance to the terminal. The pickets did notask for nor were they given permission to picket theReilly vehicles at the dock.I find that throughout Respondent's campaign atRoadway general work stoppages at the dock wereengaged in when Reilly delivered, starting duringthe first week with one dockman standing aroundwhile a supervisor unloaded and thereafter beingexpanded to include a general work stoppage by allemployees on the dock. Respondent seeks to justifythese general refusals to work as protests againstterminal favoritism to Reilly in unloading Reilly im-mediately.But as with the Arkansas situation,Respondent has the cart before the horse. In thefirst place it is clear that when the campaign beganRespondent was content that supervisors at all ter-minals should unload Reilly trucks. At Roadway, asat otherterminals,supervisors unloaded as soon aspossible from the very beginning. When the generalwork stoppages at Roadway began in earlyDecember the Union made no point aboutfavoritism.Not until the terminal had endured amonth of these stoppages did Lane suggest a delayinunloading Reilly.So in fact during that timeRespondent had no issue with Roadway over theway Reilly was unloaded but only over the fact thatRoadway continued to do business with Reilly.But even if the question of prompt unloading ofReilly had been raised earlier, Respondent couldnot in a common situs situation impose on a neutralemployer, under threat of general work stoppagesof the neutral's employees, a limitation on efforts of 314DECISIONSOF NATIONALLABOR RELATIONS BOARDthe neutral'smanagement to limit the impact on theneutralof theunion campaign by hastening the pri-mary's departure from the scene.This is especiallyso when Respondent's own members,in what it as-sertswas legitimateprotected activity, refused tounload Reillytrucksthereby necessitating unload-ing by supervisors if it was to be done atall.For thesupervisorsunder such circumstances to havechosen their own timeto performunloading, whichdockemployees refused to perform,in aneffort todiminish or contain the spreading disputedid not,inmy view,ally theterminalwith theprimary. SeeUnitedMarine Division,Local 333,InternationalLongshoremen'sAssociation(Independent),107NLRB 686, 708.In sum,Ifind thatfrom November25 until atleastmid-January Respondent engagedindaily8(b)(4)(i)and (ii)(B) violations at Roadway whenReilly made deliveries.steward to the terminal manager about November14 in anticipation of the Reilly campaign, theoverallmessage conveyed was that when Reillymade deliveries,Respondent would shut down theEazor terminal.This was coupled with a suggestionthat Eazor could avoid the trouble of trucks refus-ing to enter or leave the terminal on such occasionsby stopping all business with Reilly.Ifind thesestatements were unlawful within the meaning ofSection 8(b)(4)(ii)(B). I also find that about thefirstofDecember Fularczyk in effect told thedockmen they could engage in a general work stop-page if pickets were present and that they actuallyengaged in a general work stoppage as a result ofthe inducements of Hammer and Jesinski. I findthat the inducements of all three business agentsviolatedSection8(b)(4)(i)(B)and those ofHammer and Jesinski 8(b)(4)(ii)(B)aswellbecause of the work stoppage which resulted.6.The events at EazorReilly usually delivered freight to Eazor fourtimes a week.As noted elsewhere herein, aboutNovember 14 the Union sent to all over-the-roadcarriers a letter advising that ambulatory picketingwould be accompanying Reilly deliveries. In ad-vance of the letter Respondent's steward at Eazor,one Llewellyn(Proky)Martin advised the terminalmanager that he would be receiving the Union'sletter and alerted him to the prospect of picketingof Reilly at the Eazor terminal.The manager un-derstood from the conversation that the dockmenwould not unload Reilly freight and would probablytake a coffeebreak when Reilly was present. Thesteward indicated that it would be better if Eazordid not do any business with Reilly because to do somight cause a lot of trouble with trucks refusing toenter or leave the terminal.Respondent's pickets first appeared at Eazor inlateNovember.From then until the end ofDecember they were present whenever Reilly madea delivery.Theypicketed at the terminal entrancesince Eazor refused them permission to picket atthe dock:On those occasions the Eazor dockmenwould not unload the Reilly freight. However, itwas unloaded by Eazor supervisors or the Reillydriver after which it generally was handled by thedockmen after the Reilly driver had left the ter-minal.On one occasion about the first of Decemberwhen a Reilly truck arrived Business AgentsHammer and Jesinski came onto the dock andspoke to the dockmen.Although the evidence doesnot indicate what words they uttered,the dockmenall took a coffeebreak until after Reilly and thepickets had left. About the same time BusinessAgent Fularczyk told the dockmen, including theunion steward, that they did not have to work whilethe pickets were there.First,with regard to the statements of the dock7.The events at Hickey-Ryder and at AdmiralAs noted earlier,Ryder,an over-the-road carrier,performed none of its own local cartage but insteademployed Hickey,a local cartage concern,for mostsuch hauling.They shareda common terminal. Forthe purposes of this case Hickey and Ryder areconsidered a single employer.Access to theHickey-Ryder terminal was had through a drivewayshared with Admiral,another over-the-road carrier.The separate Admiral terminal was somewhatcloser to the street than the Hickey-Ryder terminalwhich was set back some distance.Normally Reillymade deliveries to Hickey-Ryder once a day and toAdmiral once or twice a week.Aboutthe time Respondent'scampaign firstbegan in lateNovemberBusinessAgent Fularczykfollowed a Reilly truck into the Hickey-Ryder ter-minal and commenced picketing in the vicinity ofthe truck.He was immediately evicted by theHickey management and required to picket on thestreet at the entrance common to both the Hickey-Ryder and Admiral terminals.All subsequentpicketing occurred at that location and on each oc-casion the business agent in chargeof picketing(usuallyFularczyk)would first hurry onto theHickey-Ryder dock to announce that Reilly wasthere and then set up the picket at the entrance.Picketing occurred about once a week from lateNovember until sometime in January when picketsbegan to appear daily.At first the Hickey-Ryder dockmen simplyrefused to unload the Reilly trucks when thepickets were at the gate.But in mid-January theybegan to engage in generalwork stoppages whenthe pickets appeared and even on some occasionswhen no pickets were present during the Reillydeliveries.Similarly at Admiral on two occasions whenReillywas delivering to the Admiral dock andpickets were at the common entrance to the ter- TEAMSTERS"GENERAL" LOCAL 200minals, the Admiral dockmen engaged in a generalwork stoppage. In addition, on about 15 other oc-casionsduring the period from the end ofNovember to mid-January the Admiral dockmenrefused to perform any work while pickets were atthe common entrance to the terminals because ofReilly deliveries to the Hickey-Ryder terminal. Onthese occasions there were no Reilly employees orequipment at the Admiral terminal. On those occa-sions the Admiral assistant manager went out to thestreet to investigate how long the picket would beup." Based on this, as well as the testimony of Fu-larczyk that on the occasion of the first picketing atthecommon entrance to the terminals chaosresulted in the driveway and on the street becauseincoming trucks at both the Admiral and theHickey-Ryder terminals refused to enter, I find thatRespondent's representatives were aware of thework stoppages at Admiral caused by the picketing.The Admiral management, unlike that at Hickey-Ryder, did not order Respondent's pickets off theAdmiral premises. On no occasion did the picketsspecifically request permission to picket or evenmake aneffort to picket Reilly at the Admiraldock.On December 19 Business Agent ClarenceJohannes suggested to the Ryder terminal managerthat Ryder cease the longstanding practice of sup-plying trailers to Reilly for certain types of freight.Johannes told the terminal manager that if Reillycontinued with that practice it was possible theUnion would picket Ryder from the time suchtrailerwas placed loaded in their yard until suchtime asthe trailer was removed from the yard. Theevidence shows that with one exception throughoutthe period of the active dispute Hickey-Ryder didnot make trailers available as in the past.It is notclear whether or not they were withheld as a resultof Johannes' December 19 talk with the Rydermanager.The exception occurred on January 24when, in response to a request from either RexChainbelt or Reilly for a trailer, the Hickeydispatcher sent a Hickey driver with an emptyRyder trailer to the Rex Chainbelt plant. Thedriver, a member of Respondent, delivered theempty trailer to the Rex Chainbelt dock by usingthe Greenfield Avenue entrance to the plant whichhad been reserved for persons other than Reilly orReilly suppliers. The record does not show why heused that entrance. The driver then reported to theUnion that he had so delivered the empty trailer.As set out hereinafter, Respondent, asserting thatthe sanctity of the separate gate had thereby beenviolated, immediately resumed its picketing of theGreenfieldAvenue gate. Respondentalso urgesthat this incident justified it in treating Hickey-Ryder as an ally of Reilly."On one occasion Business Agent Jesinski,who coordinated andmanaged the entire Reilly campaign,was one of the pickets"The effectof Respondent's blanket request for written permission to315Ifind that from mid-January on Respondent'spicketing was its signal for the general work stop-pages at both the Hickey-Ryder and Admiral ter-minalsand that it thereby violated Section8(b)(4)(i) and (ii)(B).Inaddition,althoughRespondentclearlypicketed as close as it was allowed when Reillydeliveries were made at the Hickey-Ryder terminal,the same was not true when the deliveries were tothe Admiral terminal. The pickets were not forbid-den to picket immediately around Reilly vehicles atthe Admiral dock. Yet they never attempted to doso nor did they on any occasion of picketingspecificallyaskpermissiontodo so.2 WhileRespondent was not affirmatively advised by Ad-miral management that it could picket Reilly trucksat the dock, it was Respondent's responsibility topicket as close as possible to the Reilly trucks. Ifind it did not do so. Instead I find that by design itpicketed at the common entrance during Reillydeliveries to Admiral because by so doing it causeda greater disruption at Admiral and Hickey-Ryder. Ifurther find that by instigating general work stop-pages on the Admiral dock on some 15 occasionswhen it was picketing at the common entrancebecause of Reilly deliveries at the Hickey-Ryderterminal, Respondent demonstrated that the pur-pose of its picketing was to involve neutral em-ployees and employers in the dispute. Accordingly,in all the circumstances, I find that the picketing atthe common entrance to the Hickey-Ryder andAdmiral terminals was for an object proscribed by,andthereforeinviolationof,Section8(b)(4)(i)(B), and because it caused work stop-pages at the terminals, I find it was also in violationof Section 8(b)(4)(ii)(B).I further find that Johannes' threat to the Ryderterminalmanager on December 19 to picket ifRyder continued the established past business prac-tice of loaning trailers to Reilly was also in violationof Section 8(b)(4)(ii)(B). Respondent's argumentthat the January 24 delivery of a trailer at RexChainbelt somehow made Hickey-Ryder an ally ofReilly or a primary in the dispute thereby justifyingunion action against Hickey-Ryder is without merit.First of all, it could have no bearing on union ac-tionwith regard to Hickey-Ryder taken beforeJanuary 24. Secondly, the loan of the trailer simplyresumed an established past business practicewhich existed for the convenience of the over-the-road carriers and which Hickey-Ryder could en-gage in without becoming a Reilly ally or a primarydisputant.Friden, Inc.,134NLRB 598, 599,607-608. Thirdly, it is not clear on this record towhom the trailer was loaned on January 24,whether to Rex Chainbelt or to Reilly. And finally,the January 24 incident was too isolated in any casepicket at theReilly trucksmade in its letterof November14 to all the over-the-road carriersis treated elsewhere herein 316DECISIONSOF NATIONALLABOR RELATIONS BOARDtodestroyHickey-Ryder'sneutrality.Drivers,Warehouse&DairyEmployees,LocalNo. 75(Seymour Transfer,Inc.),176 NLRB 528.8.The events at C. W.C.W. operates one of the larger over-the-roadtrucking terminals in Milwaukee,employing about90 drivers and dockmen,allmembers of Respon-dent.Reilly normally made nightly deliveries to C.W. At such times the terminal had about 18dockmen on duty.From late November and continuing at the timeof the hearing herein in mid-March Respondent'spickets appeared at the terminal entrance and exitduring some of Reilly's deliveries.The record doesnot show whether the pickets received or evenasked for permission to picket Reilly at the terminaldock.From late November until December 16 C. W.dockmen,on the occasion of Reilly deliveries.refused to unload the Reilly freight but continuedto perform other work during Reilly's presence. OnDecember 16 when the Reilly delivery arrived atthe terminal Irvin Bell, the union steward fordrivers who at the time was acting as dock steward,told the dockmen to leave the dock area and godownstairs to the lunchroom.According to thedock foreman he told the dockmen,"to sit downwhen Reilly comes in, that they're being picketed."Pickets were in fact present at that time.The result-ingwork stoppage,involving approximately 18dockmen,lasted about 20 minutes until the Reillydriver and equipment as well as the pickets had left.During December and January the frequency ofpicketing increased to the extent that Reilly deliv-eries were accompanied by picketing as many as 3and sometimes 4 nights a week.Subsequent toDecember 16 and continuing until mid-Februarythe dockmen left the dock area and proceeded tothe lunchroom whenever Reilly made a deliverywhether pickets were present or not.On four suchoccasions the union steward announced on thedock that"Reilly's here and to go downstairs." Ontwo other occasions union business agents(other-wise unidentified in the record)spoke to thedockmen on the dock,telling them, "go downstairstowait until Reilly leaves."During such generalwork stoppages the dock foreman,in order to short-en the duration of the shutdown,endeavored tounload Reilly as quickly as possible and speed hisdeparture from the terminal.In mid-January one ofRespondent'sbusiness agents (identified as suchtothedock foreman by the union steward)proposed to the foreman that he let the unloadingof Reilly wait awhile and that if he would do so thebusiness agents would not put the pickets up. Theforeman however did not accede to this propositionbut instead proceeded with his prompt unloading ofthe Reilly delivery and, in accordance with the pat-tern at that time,the pickets immediately com-menced picketing and the dockmen walked off thedock.Ifind that the inducement of the general workstoppagesat C. W.from December 16 on and alsothe instructions of the steward and the businessagents establish the secondary purpose of both theircomments and of the picketing.Accordingly, I findthatRespondenttherebyviolatedSection8(b)(4)(i)and (ii)(B).As in the Arkansas andRoadway situation the defense based on the con-tention thatC.W. favoredReilly by supervisors im-mediately unloading is without merit.9.The eventsat MercuryIn normal practice Reilly only made deliveries totheMercuryterminal once or twice a month andduring theperiod oftime involved in this case madeonly one such delivery.In late November the Mer-cury docksteward,HerbLemke,advised the ter-minal managerthat hehad been instructed at astewards'meeting that when Reilly freight wasdeliveredthe dock employees were not to unload itand that a supervisor would have to. SometimethereafterapparentlyinlateNovember orDecember on the occasion of the one Reillydelivery to Mercury,pickets appeared and picketedaround theReilly truck at the dock.On this occa-sion the shipmentof freight, whichwas small, wasalready unloadedfrom the Reilly vehicle by theReilly driver before theMercury supervisor got outto the truck. The dock employeescontinued to dotheir otherwork but theywere instructed by unionrepresentatives present at that time that in the fu-ture when Reilly deliveriesarrived they were tocease all workon the dock. One of the dockmenthen informed the terminal manager of these in-structions and he accededto them,indicating thatin the future when Reilly arrived the dockmenshould justdrop everythingwhile he unloaded theReilly freight. The evidencedoes not show whetherany such future incident ever occurred.AlthoughRespondent's picketing during the sin-gle incidentdescribedabove was confined to theenvironsof theReilly vehicle,the union representa-tives' inducementof the dockmenon that occasionto stop all workduring future deliveries indicatesthat Respondent'spurpose in picketing was to in-volve the dockmenand their employer in the pri-mary dispute. I find,therefore,that the picketing atMercury was contraryto the proscriptions of Sec-tion 8(b)(4)(i)(B).The evidenceis insufficient toestablish that a violationof 8(b)(4)(ii)(B)occurredatMercury.10.The events at DohrnReilly made deliveries at Dohrn's terminal aboutthree times a week and on rare occasions as manyas five times a week.In late November or earlyDecemberDennisKobs,Respondent'sdock TEAMSTERS"GENERAL" LOCAL 200steward at Dohrn, advised the terminalmanagerthat he had been at a union stewards' meeting thenight before and that the Union's instructions werethat the dockmen were not to unload Reilly freight;that it would instead be unloaded by supervisorswho could place it on the dock and thereafter afterReilly had left the premises the dockmen wouldhandle the freight. In the period that followedwheneverReillymade a delivery the Dohrndockmen would not unload that freight. They did,however, continue to work on other freight duringthe Reilly delivery except in those rareoccasionswhen pickets appeared in which event they ceasedwork altogether.13In about mid-January the frequency of picketingduring the Reilly deliveries increased to the pointwhere there were pickets present at virtually everyReilly delivery and as a consequence there was ageneralwork stoppage by the dockmen on eachsuch occasion. This pattern of events continued andwas still in existenceat the time of thehearingherein.On none of these occasions did the picketsattempt to picket the Reilly vehicles at the Dohrndock, nor did they ask or receive permission to doso. All of the picketing was conducted on the streetat the entrance to theterminal.On February6 in a conversationwith the Dohrnterminal manager business agentJohannes inquiredifDohrnwas thensupplying trailers to Reilly. Themanager indicatedthatnonehad been requested ofDohrnsincethe last of January. Johannes said tothe manager,"Well, continue on. Don't give themany trailers."Considering all of what transpired regardingDohrn, I find that Respondent's picketing con-stituted repeatedviolationsof Section 8(b)(4)(i)and (ii)(B). I find, however, that Johannes' Febru-ary 6 comment to the terminal manager did notamountto a threat, coercion, or restraint. within themeaning of8(b)(4)(ii)(B).11.The events at ExpressReilly typically delivered freight to Expressthree or four times a week. On December 2 at 4p.m. a Reilly operated tractor pulling a loaded Ex-press trailer drove into the terminal. The trailer wasnot to be unloaded but was to be hauled over-the-road to its ultimate destination by an Expresstractor, so no unloading of cargo by Express dock-men was required. Within about 10 minutes theReilly driver had dropped the trailer at the dock,had his bills of lading signed in the terminal officeand had left the premises. After he had left four ofRespondent's business agents picketed at the ter-minal entrance.14 The evidence indicates that if" On the occasion of one such general work stoppage in mid-DecemberBusiness Agent Hammer appeared on the dock saying he was there to ob-serve the Reilly situation It is clear, therefore, that Respondent eitherdirected or ratified the general work stoppages317they had asked permission at that time they wouldhave been allowed into the dock area to picket thetrailer.On the street outside several incomingExpress trucks refused to cross the picket line.About 5 p.m. the union steward, Petroski, talkedtoBusiness Agent Fularczyk on the dock. TheExpress dockmen then little by little stopped work-ing entirely. The general work stoppage lasted abouta half hour until the dock foreman hooked up atractor to the trailer left by Reilly and removed itto another yard. The following morning the unionsteward indicated to the terminal manager that inthe future when a Reilly unit was on the premisesor a picket line was out front the Express dockmenwould not work, and they would not handle ReillyLTL freight even after it was unloaded. Thereafterthe dockmen did in fact handle Reilly LTL freightbut only after it was unloaded by supervisors. Onsubsequent days pickets continued to appear out-side the Express terminal on the occasion of abouthalf of the Reilly deliveries.Whenever picketsappeared, and so long as they remained, the Ex-press dockmen stopped all work.As with other over-the-road carriers, Reilly's useof Expresstrailershad been an establishedbusinesspractice. Following the events of December 2 and3,Express refused for a period of time to allowReilly to use itstrailers.BusinessAgent Hammer testified, without speci-fying any date, that on one occasion Reilly, in haul-ing aloaded Express trailer from Rex Chainbelt tothe Expressterminal,made interimdropoffs offreight at Cushman and Dohrn before the trailerwas finally spotted at the Express dock. Hammerfollowed Reilly to Express and while the Reillydriver was still on the premises set up picketing atthe Express entrance and continued the picketingafter the Reilly driver departed. The evidence doesnot specify if this incident was the same or separatefrom the incident of December 2 noted above, but Iinfer from the total evidence that it probably wasthe same occasion. Respondent offers the justifica-tion that since Reilly was using the trailer for hisown dropoffs, i.e., deliveries unrelated to Express,the pickets were entitled to treat it as Reilly equip-ment and could legitimately picket it after it wasdropped at the Express dock.As at other terminals, when pickets appeared atExpress on the occasion of a Reilly delivery, one ofthe pickets, usually a business agent, came to thedock and announced that Reilly was there. At Ex-press this was the signal for the dockmen to stop allwork. An apt illustration of the full import of thesignal occurred on January 22 when a picket toldthe Express dock foreman to order his dockmen tostop work because Reilly was in the yard. When the" The businessagents were Hammer,Fularczyk, Melms, and WambachTheywerejoined by William Petroski,the unionsteward at Express, afterhe wentoff duty at 5 p in 318DECISIONSOF NATIONALLABOR RELATIONS BOARDforeman refused, the picket simply walked past himand announced to the dockmen that Reilly wasthere, whereupon they all ceased working.In response to questions by Respondent's attor-ney, Hammer testified generally that the only unionstatement made to Express employees was that theydid not have to handle freight that was in a trailerbrought by Reilly, but that if the freight was put onthe dock by supervisors or somebody else, thenthey would have to handle it. In light of otherevidence noted above I do not credit this generaldenial.Ifind that overall the union messagereceived by the Express dockmen was to cease allwork when pickets appeared. This inducement tostop all work demonstrates the Union's purpose toinvolve Express and its dockmen in the primarydispute contrary to the requirements of Section8(b)(4)(i) and (ii)(B). I do not deem that Reilly'suse on one occasion of an Express trailer to peddlefreight to other terminals destroyed Express' statusas a neutral in the dispute.12.The eventsat HennisReilly ordinarilymade daily deliveries to theHennis terminal. Respondent's pickets first ap-peared there about December 2 and continued toappear thereafter about 75 percent of the Reillydeliveries for a substantial period of time.15 OnDecember 3 in a conversation with theterminalmanager the dock steward, Donald Janowski, in-dicated that at a recent stewards' meeting he hadbeen instructed that the dock employees were notto handle the freight when Reilly brought it in butthat the dockmen could do other work while a su-pervisor unloaded Reilly. During the first week inwhich picketing occurred this was the way thingsoperated.Beginninginmid-December, however,whenever Reilly made a delivery, the dockmen inaccordance withunioninstructions ceased all work,leavingthe dock and not returning until the Reillydelivery was completed. These general stoppagesvaried in duration froma minimumof 5 minutes toan exceptionalincident of 1 hour and occurred ir-respective of whether pickets16 were present or not.On one such occasion in the last week of Decemberwhen pickets were present RespondentBusinessAgentJesinskiwas on the dock and observed thegeneral work stoppage.The evidence shows that nothing was saidbetween the Unionand Henniswith respect to tak-ing Reilly out of turn. On the contrary the evidenceindicatesthat at the time Reilly's deliveries weremade the Hennisdock was clear and all shipmentscould be handled simultaneously.As already found regarding Respondent's con-duct at otherterminals,Ifind that the above-described events at Hennis demonstrate its secon-dary object and I find, therefore, that by its conductatHennis Respondent violated Section 8(b)(4)(i)and (ii)(B). I further note that the fact that alldeliveries at Hennis could be handled simultane-ously indicates the pretextual nature of Respon-dent's defense, at least regarding the Hennis situa-tion, that general work stoppages were in protest ofalleged favoritism to Reilly in promptly unloadingReilly freight.13.The events at KnoxNormally Reilly delivered freight to Knox aboutonce a day. On December 3 Reilly made twodeliveries.One was on a Knox trailer loaded withabout 40,000 pounds of Rex Chainbelt freight, afull load. The other was about 20,000 pounds ofCharter Wire freight, making up about one-half aload, on a Sturm trailer which Knox had on an in-terlinebasis."Neither trailer needed to be un-loaded by the Knox dockmen although additionalfreightwas scheduled to be on the Sturm trailer.The freight already in each trailer was to remainundisturbed and hauled over the road by Knox inthose particulartrailers. .The second December 2 Reilly delivery came inabout 2 p.m. Within a short time (a maximum of 20minutes)the Reilly driver had dropped the trailer,handed over the bills of lading in the Knox freightoffice,and departed. About that timeBusinessAgentsHammer andFularczyk arrived and set uppicket lines at both the entrance and the exit to theKnox yard. They received no permission to picketinsidethe yard at the dock and, aside from theblanket request made by Respondent to all carriersin its letterof November 14, no request was madeof the Knox management to allow picketing withinthe yard. The business agents stated to the Knoxmanagement that Respondent was picketing thetwo trailers left by Reilly and that the picketingwouldcontinueas long as that freight was presenteven though no Reilly employees were present andthe trailers were not The property of Reilly. Inresponse to this advice a Knox supervisor im-mediately drove the full trailer out of the yard ontothe street and parked it there. Knox supervisorsthen filled the Sturm trailer with additional freightscheduled to go into it and then also drove it out ofthe yard onto the street. In the meantime some 3hours' time had passed during which the picketsremained at the Knox entrance and exit. Thedrivers ofincomingtrucks of both Knox and othercarriers refused to cross Respondent's picket lineand were accordingly backed up on the street.Respondent's businessagentstold theseincomingdrivers that it was a Local 200 picket line and, ac-'SThe recorddoes not reveal precisely how long the union campaigncontinued at Hennis1eThetestimony of Business AgentFularczykindicates pickets were al-lowedin the dock area at Henms'rSturm wasanother over-the-road carriernot otherwiseinvolved in thiscase Charter Wirewas another shipper of freight TEAMSTERS"GENERAL" LOCAL 200319cording to Fularczyk, "You know your rights in-volving a picket line. Use your own discretion. "18Hammer testified that he had observed the Reillydriver of one of the trailers making two stops atother carriers' terminals on his way to Knox. Fromthis he concluded that Reilly was using the Knoxequipment to peddle other freight than thatdestined for the Knox terminal and thereforeRespondent was entitled to consider the Knox andthe Sturm trailers as if they were in fact Reilly-owned trailers which, according to him, could thenproperly be picketed in the Knox yard even afterthe delivery to Knox was completed. As a result ofthe events on December 3 the Knox managementterminated its longstanding arrangement of loaningtrailers to Reilly.During the balance of Respondent's active cam-paign against Reilly whenever Reilly equipment ar-rived at the-Knox terminal and required unloading,the Knox dockmen refused to unload the freight solong as the Reilly driver was present. If the freightwas on a trailer which the Reilly driver dropped atthe Knox dock, the dockmen would, however, han-dle the freight after the Reilly driver had left, andso far as the evidence shows, once the freight wasplaced onto the dock the dockmen handled it thesame as other freight, provided no pickets werepresent.When, however, pickets were present at theKnox gates, which occurred frequently thereafterthroughout the campaign, the dockmen on someoccasions ceased all work.'9 The terminal managertestified thatwhether a general work stoppageresulted or not seemed to depend in part uponwhich men were working at the time the picketsshowed up and upon the amount of persuasion theunion representatives used on each occasion.In an effort to minimize the impact of the picket-ing and stoppages the Knox management sub-sequent to December 3 endeavored, by using super-visors, to unload all Reilly freight that required han-dling as soon as it was brought into the terminal.The result was that the freight brought in by Reillydid not have to await its turn to be unloaded by thedockmen as did other incoming shipments.According to Fularczyk the Union's instructionsregarding not handling Reilly freight were not tohandle it while a Reilly driver was on the premisesor while it was still in the equipment in which Reillydelivered it even though that equipment might be-long to someone else. However, once the bills oflading were signed and received in the terminal of-fice and the freight was placed on the dock, thedockmen could handle it. In his view, the freightchanged hands when the bills of lading were signed.I find that the December 3 picketing at Knox wasunwarranted because the Reilly driver and equip-ment had left theterminal.Reilly had no continuingpresence at Knox as was the case inUnited Steel-workers of America, AFL-CIO, and Local6991,United Steelworkers of America, AFL-CIO (Auburn-dale Freezer Corporation),177 NLRB 791. Neitherthe trailers nor the freight belonged to Reilly andwhateverinterimresponsibility Reilly had regardingthem while providing local cartage ceased upondelivery to Knox. To find otherwise would require afinding that Reilly had a "continuing presence" atallof the multitude of terminals to which itdelivered freight. And even if Reilly did use one ofthe trailers to peddle freight on its way to Knox,Reilly'srelationshipwith that equipment ter-minated upon delivery to Knox. Such peddling wasclearly not for the account of Knox. In fact there isno evidence Knox knew it had occurred. Even ifthere was "peddling," it was only with regard toone trailer and not the other. Such was certainlynot, in the circumstances here, sufficient to destroythe neutrality of Knox. On the contrary, I find thatRespondent used the situation as a pretext to in-volve Knox, its employees, and those delivering toitsterminal,in the Reilly dispute and therebyfurther disrupt the Knox operation. I find, there-fore, that the December 3 picketing and the busi-ness agents'comments to incoming drivers, whichwere effective to prevent their entry, were for anobject forbidden by, and were in violation of, Sec-tion 8(b)(4)(i) and (ii)(B) of the Act. In the lightof the December 3 events at Knox and Respon-dent's conduct at other terminals throughout thecampaign, I find further that the picketing at Knoxafter December 3 was a repeatedsignalto the Knoxdockmen to cease their work for Knox and waslikewise violative of Section 8(b)(4)(i) and (ii)(B).14.The events at CushmanReilly delivered freight to the Cushman terminalthree or four times a week, on some occasions ontrailers supplied Reilly by Cushman.In early December Respondent began picketingat both the entrance and exit drives to the terminalwhenever Reilly made a delivery. At these times thepickets made no request of the terminal manage-ment topicket immediately around the Reilly vehi-cle nor were they directed by the management topicket on the street. Commencing in late Decemberor early January the Cushman employees on thedock refused to unload the Reilly freight but didcontinue to perform other work while supervisorsunloaded the Reilly freight.18As contrasted with the stoppage of incoming freight, during theDecember 3 incident no effort was made to prevent outbound equipmentfrom leaving the Knox yard and in fact,according to Hammer,several out-bound vehicles did leave the yard during the picketing18The recordis not clear on how many occasions during the campaignRespondent picketed at KnoxHowever,there were someReillydeliverieswhen no pickets appeared and there were a substantial numberof other oc-casions when pickets did appear 320DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the week of January 6, Reilly made adelivery of LTL freight to Cushman at a time whenthree or four Cushman employees were on thedock. There apparently were pickets at that time.All of the Cushman employees left the dock areaand refused to perform any work whatsoever.JamesCassidy, the dock steward at Cushman, toldthe terminalmanagerthat the employees would notwork. while Reilly was present and that they weretold not to (presumably by the Union). Cassidyhimself testified that he told the manager theywould not work because of the picket line at theentrances.Thereafter and apparently until the time of thehearing general work stoppages continued when-ever Reilly made a delivery and whether or notpickets were present at the time of such deliveries.Pickets were in fact present during virtually allReilly deliveriesuntilsome time in February whenthe frequency of the pickets decreased and they ap-peared only during about 60 or 70 percent of theReilly deliveries.Whenever pickets did appear anadditional effect was that no traffic either enteredor left the terminal during the picketing.On February 3, a Reilly tractor and trailer with aload of freight requiring transfer to a Cushmantrailer backed into the Cushman dock. At the timetwo employees from Welch Cartage Company,another local cartage concern, were moving a pianoacross the dock. A business agent of Respondentcame onto the dock and at the same time picketingbegan at the terminal entrance. The two Welch em-ployees immediately stopped work and left thedock. About the same time a driver for NationalTransit, an over-the-road carrier, who was at theterminal to make a delivery, told the Cushmandispatcher he could not unload his freight as long asReilly was in the yard. Although the evidence doesnot reveal specifically what, if anything, the busi-ness agent said, I infer from the reaction to hispresence on the dock, as well as from what businessagents throughout the campaign announced at vari-ous docks, that he announced that Reilly was thereand possibly that pickets were out front. The Reillydriver, instead of waiting for his trailer to be un-loaded, dropped the trailer at the dock and left withhis tractor, saying he would return later. In themeantime the picketing continued, as did the workstoppages on the part of the Welch and NationalTransit employees, until the Reilly driver returnedsome 20 minutes later and removed his trailer,which by that time had been unloaded by Cushmansupervisors.Considering all the circumstances at Cushman,particularly the January escalation of general workstoppages, the statements of the dock steward, andwhat I infer to be the inducement by the businessagent of the Welch and National Transit employees20On this occasion the load was about10,000pounds and was describedas onewhich didnot require rehandling at the Clairmont terminalprior tobeing shipped out to its ultimate destinationon February 3 to stop working, I find that thepicketing had a secondary object and violated Sec-tion 8(b)(4)(i) and (ii)(B).15.The events at NavajoNavajo's operations in Milwaukee were smallerthan many of the other carriers involved in thismatter. They employed 14 members of Respondentincluding dockmen. Reilly delivered about twiceeach week to Navajo's dock. None of these werevolume loads, all being classed as LTL freight.In the first week of December Respondent'ssteward at the Navajo terminal, one Leo Wilent,advised the terminal manager that Respondentwould be picketing the premises when Reillydelivered freight and that the union people wouldnot be able to unload them. The manager thenasked if he himself could do the unloading and thesteward advised that he could. Through the balanceof December and up until mid-January Respondentpicketed at the Navajo terminal during Reillydeliveries on about half a dozen occasions. On oneof these the pickets appeared at the doc" but onthe remainder they picketed at the terminal en-trance. On such occasions they did not ask permis-sion to picket at the dockside, but it is clear fromthe testimony of Business Agent Fularczyk that, asat theHennis terminal,Navajo permitted picketingat its dock.Although the evidence at Navajo is notoverwhelming, I find that the picketing there wasfor a secondary purpose. I base this on the Union'spicketing at the terminal entrance when it couldhave picketed immediately around Reilly vehiclesat the dock. Also the widespread secondary activityof Respondent at many other terminals throughoutthe campaign is some support for the conclusionthat it picketed with the same object at Navajo. Ac-cordingly, I find that the picketing there was con-trary to Section 8(b)(4)(i)(B).16.The events at ClairmontReilly usually delivered freight to Clairmont's ter-minal two or three times each week. On December9 about 5 p.m. a Reilly-operated tractor pulled intothe Clairmont terminal with a Clairmont trailer car-rying a volume load of Rex Chainbelt freight.20Within about 10 to 12 minutes the Reilly driver hadpresented his bill of lading in the terminal office,dropped the trailer at the dock, and left with histractor.According to Business Agent Hammer,pickets arrived during this period of time and com-menced picketing at the entrance which Clairmontshared with Glendenning, an adjoining terminal.21They did not request permission to picket at thedock. According to Clairmont's terminal manager,21Glendenning is not among the over-the-road carriers named in thecomplaint as involved in this proceeding TEAMSTERS "GENERAL" LOCAL 200Edward Franken,he observed Hammer on theClairmont dock about 5:15 or 5:20 after the Reillydriver had left and that Hammer told the dockmenin a loud voice that they were not supposed to han-dle any freight while Reilly was on the premises. Hethen told Franken that the dockmen would notwork while the offending trailer was at the dock.When Franken asked him how. he could get themen back to work,Hammer suggested that he getthe trailer away from the dock,whereupon Frankencalled the Reilly office to send a Reilly driver forthe trailer.Itwas removed from the Clairmont ter-minal by a Reilly driver,returned to Rex Chainbelt,and later hauled back to the Clairmont terminal bya Clairmont-operated tractor.At the time Hammerwas talking to the dockmen engaged in a generalwork stoppage which continued for a period ofabout 35 to 40 minutes until the trailer wasremoved from the dock.Hammer denied that he had directed the Clair-mont dockmen to engage in a general work stop-page.According to him he only told them theyshould not go onto the trailer to unload it. How-ever,it is clearthat they in factdid engage in ageneral work stoppage not only on this occasionbut on subsequent occasions,untilaboutmid-February whenever Reilly came on the premises,and whether or not a picket was present.In someregards Hammer's testimony about the Clairmontincident was confusing and inconsistent.In view ofthis and in the light of the entire evidence dealingwith that incident I do not credit Hammer's versionof what he said.Respondent endeavors to explain the work stop-page at Clairmont after the Reilly driver had left onthe' basis that another Reilly driver came throughthe entrance to the adjoining terminal at Glen-denning and that new pickets following that driverarrived and set up a second picket line at the en-trance. This explanation is not adequate, however,because the Clairmont work stoppage appears tohave been the result of Hammer's statements to theClairmont dockmen and manager on the dockrather than solely the result of the presence of thepickets out front. Moreover,there was no reasonwhy he should have condoned the continuation of awork stoppage at Clairmont in response to a picketdirected at a Reilly driver in Glendenning.A day or two after the December 9 incidentClairmont discontinued its longstanding practice ofpermittingReilly to use Clairmont trailers forvolume loads.Franken testified that this was donein an effort to avoid repetition of the December 9incident.Hammer testified that in the December 9 in-cident he was protesting directions of the Clairmontmanagement to its dockmen to go onto the trailerleft byReilly and unload the freight.Ifind, how-ever,that this freight was not to be unloaded andrequired no handling by the Clairmont dockmen.According to Hammer'sown testimony,when he321came onto the dock the dockmen were not workingon Reilly freight,and while he was talking at leastsome of them stopped work to listen.According tohim that was the second time he was on the dockduring that incident,the first time being when theReilly driver first arrived,and that on this secondoccasion,by which time the freight had beenturned over to Clairmont and the Reilly driver hadleft, he told the dockmen that none of them had tohandle any freight in that trailer.Based on the foregoing,Ifind that Hammer'sstatements on the Clairmont dock on December 9,as well as the picketing on that day and thereafter,violated Section 8(b)(4)(i)and (ii)(B).17.The events at Advance-UnitedReillymade daily deliveries of freight to Ad-vance-United. Such deliveries were affected by theReilly vehicle's backing into the dock, the front ofthe vehicle then being at or near the public street.Beginning about the second week of December andcontinuinguntillateDecemberRespondentpicketed such Reilly vehicles by patrolling adistance of 25 or 30 feet on the street in front ofthe vehicle.On the second day on which picketingoccurred a representative of Respondent who ac-companied the picket informed the terminalmanager that the dockmen of Advance-United didnot have to work behind the picket line. As a resultof the picketing the dockmen refused to unload theReilly vehicles but they engaged in no general workstoppages during the first week.However, the nextweek the dockmen engaged in general work stop-pages during such picketing,and this reaction wasrepeated thereafter whenever picketing occurred.The complaint alleges that on or about January14,Respondent'spresident threatened Advance-United with a work stoppage unless it ceased doingbusiness with Reilly.The evidence offered in sup-port of this allegation shows that late in the weekending January 18, Roy Lane, Respondent's pres-ident, teephoned the manager of Advance-Unitedand accused him of having loaned a trailer toReilly.Such loans had been an established businesspractice with Advance-United as with almost all ofthe over-the-road carriers prior to-the dispute. Lanetold him that if Advance-United did not stop theloan of trailers to Reilly drastic action would betaken at the terminal.When the terminal managerpressed him as to what he meant by drastic action,Lane refused to elaborate over the telephone.Although the picketing at Advance-Unitedplainly was as close as possible to the Reilly vehi-cles and only during Reilly deliveries,Ifind thatfrom approximately the second week in Decemberon, because of the inducement of general workstoppages during picketing(which stoppages wereconsistent with the union representatives'declara-tion to the terminal manager that the dockmen didnot have to work"behind"the picket line), an ob- 322DECISIONSOF NATIONALLABOR RELATIONS BOARDject of the picketing was to enmesh Advance-United in the primary dispute and consequentlyviolated Section 8(b)(4)(i) and (ii)(B). I also findthat by Lane's January 18 threat of drastic action atthe terminal, Respondent further violated Section8(b)(4)(ii)(B).18.Evidence with respect to Respondent's conductat O. K. and MurphyAlthough the complaint alleges that Respondentengaged inconduct violative of Section 8(b)(4)(B)at the premises of O. K. and Murphy, there is insuf-ficient evidence of any such conduct in the recordon which to make a finding of a violation. The onlyevidence relating to these over-the-road carriers isin the testimony of Business Agent Fularczyk to theeffect that he and other businessagentspicketedvirtually all of the carriers including these two. Butthere is no specific evidence as to what occurred atthose locations other than a reference that O. K.was one of the terminals where picketing occurredaround the Reilly truck at the terminal dock. Ac-cordingly, I recommend that the complaint bedismissed insofar as it alleges that Respondent en-gaged in unfair labor practices at the terminal of O.K. and Murphy.19.Location of picketing at terminalsAssuming that while Reilly trucks and driverswere at the over-the-road terminals the Reillytrucks constituted thesitusof the dispute for thepurpose of applyingMooreDry Dock2criteria forcommon situs picketing,it is appropriate to inquirewhether Respondent's picketing satisfied the stan-dard which requires that picketing at a commonsitus be limited to places reasonably close to the lo-cation of the primary employer'swork situs at suchpremises.At theterminals of Advance-United,Mercury, and Hennis where picketing was in theimmediate vicinity of the Reilly vehicles, the stan-dard clearly was met. Where pickets were not al-lowed into the dock area,asatConsolidatedFreightways,Eazor,and Hickey-Ryder, and picket-ing occurred at terminal entrances, the standardwas also met. At most of the other terminals picket-ing also occurred on the street at the terminal en-trances, but a question exists whether the standardwas met or not at these locations because of theUnion's letter to all carriers on November 14 alert-ing them to the prospect of ambulatory picketing attheir entrances unless the Union received theirwritten permission to picket at their docks. Couldthe Union by such a single blanket communicationshift to the many neutral carriers for the duration ofthe campaign the onus of providing advance writtenpermission to picket Reilly vehicles at their docksthereby relieving the Union of any further obliga-tion to seek to picket immediately around theReilly trucks? The evidence shows that at Expressand Navajo, where Respondent picketed at the ter-minal entrances, the pickets would have been al-lowed into the dock areas if they had asked permis-sion at the time they picketed, but they did not ask.Likewise at Roadway, Knox, Admiral, Cushman,'Dohrn, and Clairmont where picketing was also atterminal entrances, the pickets did not on any ofthose occasions ask permission to enter the dockarea. The record does not indicate whether theywould have been allowed in had they asked. AtConsolidated Forwarding, Arkansas, and C.W.picketing was also at the terminal entrances, butthe record does not show whether or not they askedor attempted to enter the dock areas.While I do not discount entirely Respondent'sNovember 14 letter to the carriers, considering allaspects of the matter I do not think Respondentwas thereby completely relieved of further respon-sibility to place its pickets as close as possible to theReilly trucks. By the November 14 letter Respon-dent in effect attempted to grant itself a license topicket all terminal entrances except where a ter-minal moved in writing to revoke the license. Whileitwould not have been much of a chore for any ofthe terminals to invite the Union to picket withinthe dock area, it was not their responsibility to in-sure the legality of Respondent's conduct. I notethat the vast majority of picketingat terminals wasat terminal entrances while no picketing at all oc-curred at Reilly's premises. Although the matter isnot free of doubt, I find that, except at Con-solidated Freightways,Hickey-Ryder, and Eazorwhere pickets were not allowed in the dock area,the picketing at terminal entrances did not satisfytheMoore Dry Dockstandard of being reasonablyclose to the location of Reilly's work situs.20.Respondent's contentions regarding its conductat the terminalsIn addition to defense contentions noted else-where herein, Respondent argues that its conductat the terminals of the over-the-road carriers wasprotected primary activity because of what it callsthe related work doctrine and because the carrierswere allies of Reilly.a.The related work argumentIn Respondent's view its appeals to terminal em-ployees not to unload or otherwise handle freight intrailers delivered by Reilly was protected primaryactivitywithin the proviso of Section 8(b)(4)(B)because the services to be performed by them wererelated to the on-going enterprise of Reilly. The ar-_' Sailors'Unionof the Pacific,AFL (MooreDry DockCompany),92NLRB 547 TEAMSTERS"GENERAL" LOCAL 200gument isthat without such services Reilly couldnot continueto operate. Respondent argues that itcould, therefore, legitimately attempt to halt Reillyoperations not only by applyingpressuredirectly toReilly but alsopressureshutting off the flow offreightin Reilly's local cartagepipeline either at thesourcebefore Reilly received it or at thedestina-tionof the local haul so that Reilly could not get ridof it.Ifind nomerit in thisdefense.It is essentially ahot cargo concept which if adopted would permit adisputingunion to intercept disfavored cargo be-fore reaching the disfavored employer whilestill inthe handsof aninnocentsource of freight, and tofollow disfavored cargo beyond the control of thedisfavored employer into whatever hands it mightbe delivered. The fact that such an approach wouldbe effective in the highly integrated trucking indus-try does not establishits legalvalidity.Oil, Chemi-calandAtomicWorkers InternationalUnion,AFL-CIO,and itsLocal Union No. 4-23 (FirestoneSynthetic Rubber & Latex Company, division of TheFirestoneTire& Rubber Company),173NLRB1244, relied on by Respondent, is inapposite.Respondent's contention goes beyond what theBoard found inLocal 379, Building Material & Ex-cavators, a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers ofAmerica (Catalano Bros., Inc.),175 NLRB 459,to be proper picketing of a roving situs. Here Re-spondent would justify its picketing and otherinducement of terminal employees even after thedeparture of the Reilly driver and tractor. Aspointed out earlier, Reilly at that point had no con-tinuing presence at the terminal in the sense ofAuburndale Freezer Corporation, supra,and cus-tody and responsibility for the freight delivered, aswell as the trailer containing it, had already passedfrom Reilly to the over-the-road carrier, Underthese circumstances inducement of terminal dock-men "not to unload or otherwise handle freightin trailers delivered by Reilly" was not permissibleprimary activity.Seymour Transfer, Inc., supra.b.The ally defensesWith regard to the numerous and extensivegeneral work stoppages by dockmen at many of theterminals, Respondent contends' it was entitled toinduce such refusals to work because the over-the-road carriers had allied themselves with Reilly bythe loan of trailers, by allowing Reilly to peddlefreight from loaned trailers, by engaging in a jointventure with Reilly, and by expediting the unload-ing of Reilly freight. None of these points havemerit.Respondent does not contend that struckwork was being performed.As pointed out earlier herein, continuation of theestablished industry practice of supplying empty323trailers did not make the carriers allies of Reilly.Seymour Transfer, Inc., supra.As to peddlingfreight from loaned trailers, Respondent refers onlyto Reilly peddling freight from trailers of Expressand Knox. Consequently the argument is inapplica-ble to the other 16 over-the-road carriers involvedherein. And as to Express and Knox, the evidenceindicatespeddling on only one occasion fromtrailers.The evidence is wholly insufficient toestablish that the management of either terminalcondoned or even knew of such peddling. Withoutfinding that knowingly allowing a practice of suchpeddling from their trailers would make the carriersallies of Reilly, I am of the view that the two iso-lated occasions noted above do not furnish a suffi-cient basis for a finding that Express or Knoxbecame allies of Reilly.Seymour Transfer, Inc.,supra.As to the contention that Reilly and theover-the-road carriers were engaged in joint ven-tures, it is patent that they were not. The relation-shipswere ordinary ones between trucking con-cerns doing business with each other. And finally,with respect to the argument that expedited unload-ing of Reilly deliveries by terminal supervisorsmade them allies of Reilly, I have noted earlierherein in discussing the events at Roadway thatsuch argument lacks merit. My rationale regardingRoadway is equally applicable to the situation atother terminals where Reilly was quickly unloadedby supervisors.With regard to the ally defenses I find, therefore,that Respondent has not sustained its burden ofestablishing that the various over-the-road carriersinvolved herein allied themselves with Reilly in theprimary dispute with Respondent.D. Events at Rex ChainbeltAs noted elsewhere Rex Chainbelt operated alarge plant in Milwaukee. Much of its supplies andfinished products were brought into and shippedout of the plant by motor freight carriers which en-tered and left the plant via an entrance on Green-field Avenue.On November 18 Respondent wrote to RexChainbelt asserting that it maintained a close busi-ness relationship with Reilly and that Reilly main-tained an office and dispatcher at the Rex Chain-belt premises on a full-time basis. The letter furtherwent on to say that the Union had a dispute withReilly and intended to picket the Reilly terminal aswell as to picket Reilly trucks, and that "it is alsoour intention to station a picket at your premisesadvertising the dispute with Reilly as long as anyReilly personnel are present on your premises."Rex Chainbelt responded by letter of November 21informing Respondent that Reilly did not maintainan office at the Rex Chainbelt premises and thatthe Reilly dispatcher was not there on a full-timebasis but only subsequent to 12:30 p.m. each work-ing day.427-258 O-LT-74 - 22 324DECISIONSOF NATIONALLABOR RELATIONS BOARDOn November 26 Rex Chainbelt set aside forReilly's exclusive use a separate gate on MitchellStreet and posted the gate with a sign reading "thisgate for exclusive use of Reilly cartage."Thereafterand for the duration of the dispute Reilly used onlytheMitchell Street gate and did not use the maingate on Greenfield Avenue.Respondent commenced picketing at the Green-field Avenue entrance on November 27. In the dayswhich immediately followed picketing was inter-rupted by the Thanksgiving holidays and when itresumed on December 2 it was confined to the gatereserved for Reilly on Mitchell Street.Thereafterpicketing continued in this manner until January 27when picketing was resumed at the GreenfieldAvenue entrance until February 3.In the meantime on December 2 Respondent byletter to Rex Chainbelt proposed a meeting withthat company and again asked if Reilly maintainedan office at the Rex Chainbelt Dlant and whetherReilly personnel was present at the premises priorto 12:30 p.m. each day. In response to this letterRex Chainbelt'smanager of labor relations, itsplantmanager,andcompany attorney,onDecember 5 met with Fularczyk and Jesinski atRespondent's office and among other things againconfirmed that Reilly maintained no office at theplant,that no Reilly personnel was there prior to12:30 p.m. each working day, and that Reilly wasrestricted to using the Mitchell Street entrance.The resumed picketing at the Greenfield Avenueentrance occurred on January 27, 28,29, 30, and31, and again during the morning of February 3, aMonday.The complaint alleges this picketing was aviolation of the Act.The Greenfield Avenue gate picketing during theperiod January 27-February 3 was carried onthroughout each workday even though no Reillypersonnel were present before12:30 p.m. on eachday. Rex Chainbelt protested the picketing by wireto Respondent on January 28 reiterating that Reillydid not maintain an office at the plant nor have anyemployees present prior to 12:30 p.m.on any dayand pointing out again that the Mitchell Streetgate had been reserved"for the exclusive use ofReilly Cartage Company"and that"this gate is theonly gate used by Reilly Cartage Company or any-one else related thereto to enter or leave ourpremises.Our guards have been advised to prohibitReillyCartage Company or anyone else relatedthereto from using any gate other than the above-identified reserved gate and are following our in-structions in this regard."The wire further notedthat a sign had been posted at the GreenfieldAvenue entrance stating"this gate is not to be usedby Reilly Cartage Company or for any equipmentto be used by Reilly Cartage Company."About thesame time the Mitchell Street gate was posted withan additional sign stating"this gate for exclusiveuse of Reilly Cartage Inc. and equipment to be usedby Reilly Cartage Inc. All other equipment mustuse the Greenfield Avenue main gate."The follow-ing day,January 29,Rex Chainbelt sent a wire toall of the over-the-road carriers with a copy to theRespondent stating"you are hereby requested notto pick up any equipment that has been placed onour premises by the Reilly Cartage Company." OnJanuary 30 it further advised the carriers with acopy to the Respondent that "in addition to thedirection in our prior telegram,you are herebyrequested not to leave any equipment on ourpremises for the Reilly Cartage Company." Andfinally on January 31 in a letter to Respondent, RexChainbelt summarized the steps that it had taken toinsulate itself from the Reilly dispute.In the course of this January27-February 3picketing the pickets spoke to many of thetruckdrivers on incoming trucks bringing suppliesto Rex Chainbelt.As a result of the picketing andconduct related to it, between 30 and 35 incomingtrucks turned away and refused to cross the picketline.On Monday morning,January 27,a Lubotskytruck operated by an employee of Lubotsky at-tempted to enter the Greenfield Avenue entrancein order to deliver some forklift tires to Rex Chain-belt.He was told by the pickets he could not go ineven though he explained the purpose of thedelivery.Later the same day he again attempted toenter and was again turned away.The Lubotskydriver,who was a member of a sister local of theTeamsters,testified that the pickets told him hewould be fined if he crossed the picket line.On January 28 an empty Olson truck operated byan Olson driver,which had already made a deliverytoRex Chainbelt,while exiting about 8:15 a.m.through the Greenfield Avenue entrance,was toldby one of the pickets "stay the hell out of here orelse."In defense of its January 27-February 3 picketingof the Greenfield Avenue entrance Respondent as-serts that delivery of an empty Ryder trailerthrough that entrance on January 24 gave it reasonto believe that Reilly-controlled trailers were usingthat neutral entrance during that week,and, there-fore, its picketing was proper until it receivedunambiguous assurances that it would not be soused.InRespondent'sview it received such as-surances on Thursday,January 30.It excuses con-tinued picketing beyond that point on the ground ofinadvertent mistake and failure of communicationwithin its own organization.However, Respondent'sjustificationdoes nottake account of all the facts.Considering all thecircumstances regarding the gate situation at RexChainbelt,including the fact that the delivery of theJanuary 24 Ryder trailer was an isolated incident,that the driver who pulled it in was a steward ofRespondent and the source of Respondent's intel-ligence in the matter,the lack of evidence as to TEAMSTERS"GENERAL" LOCAL 200whose decision it was to enter by the neutral gate23or to whom the trailer was delivered '21 the appealswhich the pickets made while at the Greenfield en-trance to drivers who obviously were not supplyingReilly with anything, and the elaborate steps takenby Rex Chainbelt to insure, and assure Respondentof, the neutrality of the Greenfieldentrance, I amof the view that Respondent was not justified inpicketing there. I find that it seized upon the iso-lated delivery of the Ryder trailer on January 24 asan excuse to move its picketing from the MitchellStreet gate, where Reilly could be reached, toGreenfield Avenue where its impact fell upon RexChainbelt and others doing business with it.Even if the Greenfield Avenue entrance in facthad ceased to be an entrance effectively reservedfor neutrals and Respondent had been entitled topicket there in accordance with accepted commonsitus standards, its conduct there during the weekof picketing clearly demonstrated its secondary ob-ject. For example, pickets were present throughouteachworkday although Reilly personnel waspresentonly after 12:30 p.m., they turned awaymanyincomingdrivers with freight which plainlywas not destined for Reilly but for Rex Chainbelt,and, specifically, theymade bothappeals andthreats to the Lubotsky driver and the Olson driverneither of which had any business whatever withReilly. So even if there had been no reserve gate,Respondent's conduct would have been contrary totherequirementsof Section 8(b)(4)(B). SeeCatalano Bros., Inc., supra.By Thursday, January 30, Respondent hadreceived what even it considered satisfactory as-surancesof the neutrality of the Greenfield en-trance.Yet the pickets remained and, after theweekend, reappeared on Monday, February 3.Respondent would shunt off its responsibility forthis continued picketingwith the excuse of honestmistake and lack of communication. Even if thiswere so, Respondent cannot so easily avoid respon-sibility fora continuingunfair labor practice.Accordingly, I find that Respondent's picketingat the Greenfield Avenue entrance during theperiod January 27-February 3, together with theappeals andthreats which accompanied the picket-ing,were violativeof Section 8(b)(4)(i) and(ii)(B).E.General Findings Regarding the CampaignConsidering the campaign against Reilly overall,itclearlywas not aimed directly at Reilly.25 In-stead, in both planning and execution, it wasdirected at both employees and management ofthose doing business with Reilly and, on occasion,The driver of the vehicle did not testifyPresumably it was delivered to either Rex Chambelt or Reilly (therecord does not indicate which)pursuant to a request from one or theother of them(the record is not clear which)Elsewhere in the record at isestablished that Rex Chambelt employees loaded trailers at its dock, which325at employees of tertiaries doing business with them.Because of the overwhelming evidence that Re-spondent's picketing and related activity whichwere all an inseparable part of its well-organizedanti-Reillyprogram had a secondary object, Ifind that its admitted inducement of dock employeesat the various terminals not to unload Reilly truckswas inducement of neutral employees to engage inpartialwork stoppages within the proscription ofSection 8(b)(4)(i)(B) rather than protected primaryactivitywithin the proviso.Seymour Transfer,Inc., supra.By the same token, the numerous unionannouncements made through dock stewards andbusiness agents that dock employees would notdo this work were threats of partial work stoppagesbanned by Section 8(b)(4)(ii)(B). By this conduct aswell as by the other numerous and widespreadviolations of 8(b)(4)(B)more particularly foundelsewhere herein I find that Respondent engagedin,and induced and encouraged individuals em-ployed by persons engaged in commerce or inindustries affecting commerce to engage in, strikesand refusals in the course of their employment totransport and otherwise handle and work on goods,articles, materials, and commodities and to performservices. I further find Respondent threatened,coerced, and restrained persons engaged in com-merce or in industries affecting commerce. I alsofind that an object of Respondent's conduct was toforce or require persons doingbusinesswith Reilly,including over-the-road carriers and Rex Chain-belt, to cease handling or transporting freighttendered by, or to be delivered to, Reilly and tocease doing business with Reilly, and to force orrequire persons doing business with such over-the-road carriers or with Rex Chainbelt to cease hand-ling or transporting freight to be picked up at, ordelivered to, or to cease doing business with suchcarriers or Rex Chainbelt.Insofar as the complaintallegesthe commission ofunfair labor practicesnot specifically foundherein,such allegationsare herebydismissed.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forthin sectionII,above, occurring in connection with the opera-tions of Reilly, the over-the-road carriers and RexChainbelt describedin sectionI,above, have aclose,intimate,and substantial-relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.suggests that the trailer in question did not immediately pass into the cus-tody of Reilly I note also that technically,as to this type of freight service,Reilly had no contractual relationship with Rex Chainbelt25 Symptomatic is the fact that the Union never sought to reach Reilly orReilly employees by picketing or other activity at Reilly's own premises 326DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE REMEDYHaving found that Respondent engaged in unfairlabor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act, I recommendthat it be ordered to cease and desist therefrom andto take such affirmative action as will effectuate thepurposes of the Act. Because its unfair labor prac-tices were aimed at a large number of neutral per-sons not directly involvedin itsdispute with Reilly,I recommend that broad cease-and-desist provisionsbe included in such order. SeeRiss & Company,Inc.,130 NLRB 943, 951, enfd. 300 F.2d 317, 322(C.A. 3).Upon the basis of the foregoing findings andupon the entire record in this case, I make the fol-lowing:CONCLUSIONS OF LAW1.Reilly is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The following are persons engaged in com-merce or in an industry affecting commerce withinthe meaning of Section 8(b)(4) of the Act: O. K.,Murphy,Hennis,Navajo, Mercury, Dohrn, Express,Cushman, C. W., Clairmont, Advance, Eazor, Ad-vance-United,Admiral,Arkansas,Consolidated-Freightways, Consolidated Forwarding, Roadway,Knox, Ryder, Hickey, Rex Chainbelt, Olson, andLubotsky.3.Respondent is a labor organization within themeaning of Section 2(5) of the Act.4.Hennis,Navajo,Mercury, Dohrn, Express,Cushman, C. W., Clairmont, Advance, Eazor, Ad-vance-United,Admiral,Arkansas,ConsolidatedFreightways, Consolidated Forwarding, Roadway,Knox, Ryder, Hickey, Rex Chainbelt, Olson, andLubotsky are not allies of Reilly in connection withRespondent's dispute with Reilly.5.Respondent has engagedin and is engaging inunfair labor practices within the meaning of Section8(b)(4)(i)and (ii)(B) of the Act.6.Said unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusionsof law, and upon the entire record in this case, Ihereby issue the following:RECOMMENDED ORDERTeamsters "General" Local Union No. 200, itsofficers, agents, and representatives, shall:1.Cease and desist from:(a) Engaging in, or by picketing at the terminalsof motor freight carriers where ReillyCartage, Inc.,deliversor picks up freight, including HennisFreight Lines, Inc., Navajo Freight Lines, Inc., Mer-cury Freight Lines, Inc., Dohrn Transfer Co., Ex-16 In theeventthat thisRecommended Order is adopted by the Board,the words "a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder of a TrialExaminer"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United Statespress Freight Lines, Inc., Cushman Motor DeliveryCo., C. W. Transport, Inc., Clairmont Transfer Co.,Advance Transportation Co., Eazor Express, Inc.,Advance-UnitedExpressways,Inc.,AdmiralMerchants-Cole-Dixie, Inc., ArkansasBestFreightSystem, Inc.,ConsolidatedFreightways,Con-solidated Forwarding Co., Inc., Roadway Express,Knox Motor Service, Inc., Ryder Truck Lines, andHickey Cartage,Inc., or inany othermanner, in-cluding orders, directions, instructions, requests, orappeals, however given, made or imparted, or bypermitting any such to remain in existence or ef-fect, inducing or encouraging any individual em-ployed by any of said motor freight carriers or anyother person engaged in commerce or in an indus-try affecting commerce to engage in, a strike or arefusal in the course of his employment to use,manufacture, process, transport, or otherwise han-dle or work on any goods, articles, materials, orcommodities or to perform any services; orthreatening, coercing, or restraining any of saidmotor freight carriers or any other person engagedin commerce or in an industry affecting commerce,where in either case an object thereof is to force orrequire any of said over-the-road carriers or anyother person to cease handling, transporting, orotherwise dealing in freight picked up or deliveredby Reilly Cartage, Inc., or to cease doing businesswith Reilly Cartage, Inc.(b) Engaging in, or inducing or encouraging anyindividual employed by Rex Chainbelt, Inc., FredOlson Motor Service Company, Charles LubotskyTire Co., or any other person engaged in commerceor in an industry affecting commerce, to engage in,a strike or a refusal in the course of his employmentto use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materi-als, or commodities or to perform any services; orthreatening, coercing, or restraining Rex Chainbelt,Inc., Fred Olson Motor Service Company, CharlesLubotsky Tire Co., or any other person engaged incommerce or in an industry affecting commerce,where in either case an object thereof is to force orrequire Rex Chainbelt, Inc. or any other person tocease handling, transporting, or otherwise dealingin freight to be picked up or delivered by ReillyCartage, Inc., or to cease doing business with ReillyCartage, Inc., or to force or require Fred OlsonMotor Service Company, Charles Lubotsky TireCo., or any other person to cease doing businesswithRex Chainbelt, Inc., in order to force orrequire Rex Chainbelt, Inc., to cease doing businesswith Reilly Cartage, Inc.2.Take the following affirmative action which, itis found, will effectuate the policies of the NationalLaborRelationsAct, as amended:(a) Post at its office copies of the attachednotice marked "Appendix ."2fi Copies of said notice,Court of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcingan Order" shallbe substitutedfor the words"a Decisionand Order " TEAMSTERS"GENERAL" LOCAL 200on forms provided by the Regional Director for Re-gion 30, after being duly signed by Respondent'sauthorizedrepresentative,shallbepostedbyRespondent immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any othermaterial.(b)Deliver to the Regional Director for Region30 of the National Labor Relations Board signedcopies of said notice in sufficient numbers for post-ing by the motor freight carriers named in para-graph 1(a) of this Order and by Rex Chainbelt,Inc.,FredOlsonMotor Service Company andCharles Lubotsky Tire Co., and motor freight car-riers and persons other than those named hereinwith whom Reilly Cartage,Inc., does business inand around Milwaukee, Wisconsin, they beingwilling,atalllocationswhere notices to theirrespective employees are customarily posted.(c)Notify the Regional Director for Region 30,in writing, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.27Y7 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 30, in writing, within 10 days from the date of this Order,what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS OF TEAMSTERS "GENERAL"LOCAL UNION No. 200To EMPLOYEES OF HENNIS FREIGHT LINES, INC.,NAVAJO FREIGHT LINES, INC., MERCURY FREIGHTLINES,INC.,DOHRN TRANSFER CO., EXPRESSFREIGHT LINES,INC., CUSHMAN MOTOR DELIVERYCO.,C.W.TRANSPORT,INC.,CLAIRMONTTRANSFERCO., ADVANCETRANSPORTATION CO.,EAZOREXPRESS,INC.,ADVANCE-UNITEDEXPRESSWAYS,INC., ADMIRAL MERCHANTS-COLE-DIXIE,INC.,ARKANSAS BEST FREIGHT SYSTEM,INC.,CONSOLIDATEDFREIGHTWAYS,CONSOLIDATEDFORWARDINGCO.,INC.,ROADWAY EXPRESS,KNOX MOTOR SERVICE, INC.,RYDERTRUCK LINES, HICKEY CARTAGE, INC.,REX CHAINBELT,INC.,FRED OLSON MOTORSERVICE COMPANY,AND CHARLES LUBOTSKY TIRECo.To EMPLOYEES OF OTHER COMPANIESWHICH DOBUSINESS WITHREILLY CARTAGE, INC.327and in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify you that:After a trial in which all sides had the opportunityto present their evidence it has been found that weviolated the law by committing unfair labor prac-tices.Accordingly, we post this notice and we willkeep the promises that we make in this notice.WE WILL NOT, nor will our officers,businessrepresentatives, business agents, or anyone act-ing for us, whatever his title may be, do any ofthe following things to force any shipper ormotor freight carrier to stop delivering freightto or receiving freight from Reilly Cartage,Inc., or to force any shipper or motor freightcarrier or any other company to stop doingbusiness with Reilly Cartage, Inc.:WE WILL NOT, ourselves, nor will this Union,call strikesor engage in strikes.WE WILL NOT picket at or in the vicinity ofterminalsor docks of any motor freight carrierwhich receives freight from or delivers freightto Reilly Cartage, Inc., or which does businesswith Reilly Cartage, Inc.WE WILL NOT picket at or in the vicinity ofRex Chainbelt, Inc., or any other companywhich delivers to or receives freight fromReillyCartage, Inc., or which doesbusinesswith Reilly Cartage, Inc.WE WILL NOT in any way order, direct, ask,persuade,urge,or influence any member ofthisUnion or any other employee working atthe terminalor dock of any motor freight carri-er at which Reilly Cartage, Inc., picks up ordelivers freight or which does business withReilly Cartage, Inc., or any employee, includ-ing membersof this Union, of any other com-pany, including Rex Chainbelt, Inc., whichdoes businesswith Reilly Cartage, Inc., or anyemployee, including members of this Union, ofany other company which picks up or deliversfreight at Rex Chainbelt, Inc., or at the ter-minals ordocks of any motor freight carrier atwhich Reilly Cartage, Inc., picks up or deliversfreight, to strike, or to take part in a work stop-page, or to refuse to do any work.WE WILL NOT in any way threaten, coerce, orrestrainany motor freight company at whichReillyCartage, Inc., picks up or deliversfreight, or Rex Chainbelt, Inc., or any othercompany which does business with ReillyCartage, Inc.Pursuant to the Recommended Order of a TrialDatedByExaminer of the National Labor Relations BoardTEAMSTERS "GENERAL"LOCAL UNION No. 200(Labor Organization)(Representative) (Title) 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDThisnotice must remain posted for 60 consecu-communicate directly with the Board's Regionaltive days from the date of posting and must not beOffice,Second Floor Commerce Building, 744altered, defaced,or coveredby any othermaterial.North Fourth Street, Milwaukee, Wisconsin 53203,If employees have any question concerning thisTelephone414-272-3872.notice or compliance with its provisions, they may